Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 1 of 114



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

   CHRISTINA MARIE MCLAUGHLIN

          Plaintiff,

          -V.-                               Case: 1:20cv22942

   FLORIDA INTERNATIONAL UNIVERSITY
                BOARD OF TRUSTEES;
   CLAUDIA PUIG, Chair of FIU Board of Trustees,
                In her official capacity;
   MARK B. ROSENBERG, President of Florida International
                University- In his official capacity;
   R. ALEX ACOSTA, Dean of the FIU College of Law 2009-2017,
                In his official capacity;
   TAWIA BAIDOE ANSAH, Interim Dean FIU Law 2017,
                In his official capacity;
   JOYCELYN BROWN, FIU Adjunct Professor of Law 2016-2017,
                In her official capacity;
   HOWARD WASSERMAN, FIU Professor of Law,
                In his official capacity and personally;
   ROSARIO L. SCHRIER aka Lozada, FIU Professor of Law,
                In her official capacity;
   THOMAS E. BAKER, FIU Professor of Law,
                In his official capacity;
   SCOTT F. NORBERG, FIU Professor of Law,
                In his official capacity;
   NOAH WEISBORD; FIU Associate Professor of Law 2016-2017,
                In his official capacity;
   MARCI ROSENTHAL, Assistant Dean of Academic Affairs,
                In her official capacity;
   THE BOARD OF GOVERNORS FOR THE STATE
                UNIVERSITY SYSTEM OF FLORIDA;
   NED C. LAUDENBACH, Chair of Florida Board of Governors of
                State University System, In his official capacity;
   IRIS ELIJAH, Assistant Counsel Florida Board of Governor,
                In her official capacity;
   UNITED STATES DEPARTMENT OF EDUCATION;
   ELISABETH D. DEVOS, Secretary U.S. Dept. of Education,
                In her official capacity;

          Defendants.




                                                                     Page 1 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 2 of 114



        VERIFIED COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF,
            MONETARY DAMAGES, AND ATTORNEY’S FEES AND COSTS

                                   DEMAND FOR JURY TRIAL



          “Today’s students, who are being propagandized by hard left teachers to diminish the

   importance of due process, are our future leaders, - that’s my biggest concern.” Professor Alan

   Dershowitz, Life, Liberty and Levin, aired Fox News, December 8, 2019, Television.



          Plaintiff, Christina M. McLaughlin, (hereinafter referred to as “Ms. McLaughlin” or

   “Plaintiff”), by and through her undersigned counsel, brings this verified complaint against the

   Defendants, FLORIDA INTERNATIONAL UNIVERSITY, et.al. and alleges claims for 1.

   Unconstitutional infringement of the fundamental right to freedom of speech and political

   expression and hostile educational environment; 2. Infringement of substantive and procedural

   due process of a property interest in her graduate law school education and liberty interest in her

   good name and reputation; 3. Violation of equal protection; 4. U.S. Department of Education’s

   Breach of Legal Obligation to enforce Family Educational Rights and Privacy Act (hereinafter

   known as “FERPA”); 5. Violation of Ms. McLaughlin’s FERPA rights pursuant to Fla. Stat.

   1002.225; 6. Denial of Plaintiff’s assistance of counsel; 7. Fraud; 8. Civil Conspiracy; 9. Breach

   of Fiduciary duty; 10. Negligence; 11. Defamation and False Light.

                       INTRODUCTION AND SUMMARY OF THE CASE

                                             PART 1-FIU Law

    1. On or about Fall 2016 through Spring 2017, the State of Florida through Florida

       International University-governing university (hereinafter known as “FIU”) and its FIU

       College of Law (hereinafter known as “FIU Law”) systemically and systematically targeted

                                                                                         Page 2 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 3 of 114



      the Plaintiff, Ms. Christina McLaughlin, a first year law student, for academic expulsion

      because she openly supported and volunteered for the Republican party, conservative

      candidates for local elections, and then candidate President Donald J. Trump. Since Fall

      2016, FIU Law professors routinely used their classrooms for anti-Trump propaganda and

      created a hostile educational environment for conservative students. In early 2017, FIU

      sanctioned protests against the “Muslim Ban.”       Before and after President Trump’s

      inauguration, law professors routinely expressed vitriol and hostility toward President

      Trump’s supporters. FIU Law professors used their classroom to indoctrinate, and influence

      the 2016 Presidential election. Ms. McLaughlin felt threatened, intimidated and unsafe in

      FIU classrooms and on campus. Because of the hostile educational environment, Ms.

      McLaughlin never demonstrated her political beliefs on campus and felt stifled to even wear

      a “Trump/Pence” shirt.     The facts will show that routine use of the classroom for

      indoctrination was severe and pervasive. The hostile educational environment limited Ms.

      McLaughlin’s ability to participate in or benefit from an educational program. FIU Law

      became aware of her political affiliation through Ms. McLaughlin’s extensive social media

      posts. FIU Law professors and administration retaliated against Ms. McLaughlin, as a

      surrogate for the Trump administration by ostracizing her as a student; refusing to answer

      questions or provide any support; using non-academic grading standards; fraudulently

      tampering with exam Scantron scores; failing to use anonymous grading and “unblinding”

      the plaintiff’s final exams and grades to fraudulently “bump down” grades. FIU Law

      professors and administrators took these actions purposely and maliciously to fraudulently

      manufacture a Grade Point Average (G.P.A.) that would cause the Plaintiff’s academic

      dismissal. FIU Law attempted to deny Ms. McLaughlin a law school education because she



                                                                                    Page 3 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 4 of 114



       represented the embodiment of all things “Trump.” FIU Law engaged in a deliberate,

       systemic effort to socially, politically and legally engineer a more left-leaning student body

       and graduate future leftist lawyers, judges, and legislators.          FIU Law professors

       predetermined that Ms. McLaughlin would become a conservative lawyer that would likely

       support President Trump and the Republican Party in future elections. Thus, FIU Law jerry-

       rigged an academic dismissal.

   2. Ms. McLaughlin has a Fourteenth Amendment liberty interest in her reputation and good

      name which FIU Law infringed upon when they unconstitutionally academically dismissed

      Ms. McLaughlin.

    3. Ms. McLaughlin, a matriculated law school student, has a property interest in her graduate

       law school education. See Barnes v. Zaccari, 669 F.3d 1295 (11th Cir. 2012).

    4. FIU’s academic dismissal holds out to the public that Ms. McLaughlin does not have the

       capacity to manage a law school education and successfully graduate from an accredited law

       school pursuant to American Bar Association (ABA) Section 308 and 501(c).

    5. In December 2019, Ms. McLaughlin was conferred a juris doctor degree from a different

       ABA accredited law school. See Exhibit #1.

    6. FIU’s academic dismissal is, therefore, defamatory on its face because she successfully

       completed an law school education and graduated from an ABA accredited law school.

   7. Ms. McLaughlin’s academic dismissal was FIU Law’s first communication with the Plaintiff

      concerning academic standing.

   8. Ms. McLaughlin never failed any course at FIU Law. See Exhibit # 2.

   9. Ms. McLaughlin never received a failing grade on any interim exam or assignment.

   10. FIU Law never placed Ms. McLaughlin on academic probation.



                                                                                        Page 4 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 5 of 114



   11. FIU Law never placed Ms. McLaughlin in remedial courses or in any remedial program.

   12. FIU Law never contacted Ms. McLaughlin about the possibility of academic dismissal prior

      to her actual dismissal.

   13. Ms. McLaughlin maintained a GPA of 2.2 throughout her 1L year until the day of her

      academic expulsion on May 19, 2017.

   14. FIU Law awarded Ms. McLaughlin all available credits, fifteen (15) for the Fall semester.

   15. FIU Law awarded Ms. McLaughlin all available credits, sixteen (16) for the Spring semester.

   16. Ms. McLaughlin, shockingly, received the notice of the deficient GPA and academic

      expulsion simultaneously, without notice or warning causing her severe emotional and

      mental distress. See Exhibit # 3.

   17. On May 23, 2017, FIU Law gave Ms. McLaughlin only seven (7) days to challenge her

      academic dismissal with no opportunity to access her educational records; with a strong

      presumption against readmission, the burden shift transferred to the student to produce clear

      and convincing evidence of readmission; in effect an entire inequitable scheme meant to be

      insurmountable by any student placed in this predicament. See Exhibit #4.

   18. FIU Law’s sudden and final academic dismissal is “beyond the pale of reasoned academic

      decision-making when viewed against the background of [her] entire career” at FIU Law.

      Regents of University of Michigan v. Ewing, 474 U. S. 214, 228 (1985).

   19. Ms. McLaughlin alleges that the final GPA of 1.98, generated on the day of her academic

      expulsion, was fraudulently manufactured by the defendant professors and administration to

      produce an academic dismissal by 0.02 points below the required 2.0 for promotion.

   20. Ms. McLaughlin alleges that her expulsion was arbitrary and capricious.




                                                                                       Page 5 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 6 of 114



   21. Ms. McLaughlin claims that FIU Law is liable because academic dismissals can be enjoined

      if those dismissals are shown to be clearly arbitrary and capricious. See Board of Curators of

      University of Missouri v. Horowitz, 435 U.S. 78, 91 (1978).

   22. Ms. McLaughlin alleges that FIU Law’s conduct is in violation of the holding in Ewingi to

      the extent that University’s academic dismissals must use accepted standards of professional

      judgment and may not substantial deviate from accepted academic norms. See Ewing, 474

      U.S. at 225.

   23. FIU Law Regulations are inconsistent with the standard of all other Florida law schools’

      academic dismissal policies. See Exhibit #5.

   24. FIU violated Ms. McLaughlin’s right to substantive and procedural due process because FIU

      Law’s Academic Policies and Regulations (hereinafter known as “FIU Law Regulations”)

      codified an unconstitutional academic expulsion scheme that permitted a final expulsion

      without notice. See Exhibit #6.

   25. FIU’s academic dismissal was final and FIU Law Regulations only permits a petition for

      readmission. See Exhibit # 6 – Paragraph #1601.

   26. FIU Law does not permit any appeals or hearings to determine the legitimacy of expulsion

      before the expulsion is final. See Id.

   27. Additionally, the petition for readmission has a stated strong presumption against

      readmission; a stated burden of proof of “clear and convincing” evidence of readmission; has

      no opportunity for any discovery; transferred the readmission’s burden of proof to the

      student; conducted a biased readmission hearing; and denied the assistance of counsel. See

      Exhibit #6- Paragragh #1602.




                                                                                       Page 6 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 7 of 114



   28. The readmission decision was assigned to the offending professors with a conflict of interest

      and inherent bias.

   29. FIU Law failed to provide a neutral decision-maker.

   30. The offending professors, particularly Prof. Wasserman, subjected Ms. McLaughlin to a

      hostile and emotionally harmful hearing.

   31. Clearly, FIU Law’s Regulations are not meant to evoke an exchange of fluid communications

      that diminishes the chances of an injustice being perpetrated.

   32. Ms. McLaughlin challenged her expulsion on two grounds: 1. the academic dismissal was

      procedurally unfair because FIU Law never provided any notice and treated other students in

      her circumstances disparately; 2. At least one law professor used non-academic standards for

      grading. See Exhibit #7.

   33. On May 31, 2017, FIU Law conducted Ms. McLaughlin’s readmission hearing without

      reviewing her educational records for inaccuracies or miscalculations.

   34. On June 2, 2017, FIU Law denied Ms. McLaughlin’s request for readmission without

      investigation or consideration of Ms. McLaughlin’s allegation of inaccurate grading and

      without any finding of fact. See Exhibit #8.

   35. In fact, the Academic Standards Committee (ASC) Chair, Prof. Wasserman stated that the

      ASC had “no jurisdiction to review grades.”

   36. FIU Law Regulations were purposely designed by unscrupulous law professors who used

      their expert legal knowledge to disadvantage and purposely infringe the constitutional rights

      of law students who incur the displeasure of FIU law professors.           In this case, Ms.

      McLaughlin’s expulsion was a means to politically retaliate and engineer a leftist law school

      class.



                                                                                       Page 7 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 8 of 114



   37. Many of these same unscrupulous law professors and deans oversaw and failed to supervise a

      hostile educational environment which inhibited Ms. McLaughlin’s freedom of political

      expression and denied her education.

   38. FIU Law permitted multiple ethical violations of inappropriate sexual encounters between

      professors and students during the 2016-2017 1L year.

   39. FIU Law publicly held Ms. McLaughlin as a “student that will be unable to successfully

      complete the curriculum” in their letter to another law school. See Exhibit #9.

   40. The handling of Ms. McLaughlin’s expulsion should shock the conscience of the Court,

      especially since the violations of fundamental rights were perpetrated at the hands of the very

      guardians of juris prudence i.e. FIU College of Law.

                                                   PART 2

   41. Subsequently, from June 2017 through September 2017, Ms. McLaughlin, properly and

      timely, disputed and challenged her academic dismissal and alleged that her educational

      records were inaccurate and misleading: the challenge was sent directly to FIU’s governing

      university and its agents Ms. Carbajal- General Counsel and directly to FIU President

      Rosenberg. In response, FIU took several unlawful actions intended to conceal and cover-up

      FIU Law’s felonious acts. FIU weaponized FERPA to block access to educational records

      and deny her right to a FERPA hearing. FIU failed to properly and transparently investigate

      or review any of Ms. McLaughlin’s grades or allegations.           FIU repeatedly stalled and

      obfuscated any good faith effort to determine the facts in this case.

   42. FIU callously dismissed Ms. McLaughlin and tried to end her law career without undertaking

      a careful and deliberate review of her academic performance.




                                                                                        Page 8 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 9 of 114



   43. Ms. McLaughlin challenged the accuracy of her educational records and grades directly to

      FIU President Rosenberg. See Exhibit #10.

   44. FIU, through its agent Isis Carbajal (General Counsel), admits to reviewing only one final

      grade (LSV II) for computational error. See Exhibit #11.

   45. Thereby, FIU admits that they failed to review all of Ms. McLaughlin’s grades for

      computational inaccuracies.

   46. Furthermore, FIU’s review of only one grade was performed after her dismissal was final.

   47. Therefore, the review of the grade for computational error had no bearing at all in the final

      expulsion.

   48. FIU had a duty to determine the accuracy or rationale for the poor academic performance

      especially given that Ms. McLaughlin was never in remedial or notified of poor academic

      performance before Ms. McLaughlin was actually expelled.

   49. FIU claims that Ms. McLaughlin was afforded sufficient “due process” because she was “1.

      Notified of her dismissal due to poor academic performance, 2. Given an opportunity to

      appear before the Academic Standards Committee, 3. Notified in writing of the final

      decision.” See Exhibit #12.

   50. FIU perpetrates a fraud concerning the standards of “due process” in academic dismissals by

      intentionally omitting material details in FIU Law’s Regulations concerning academic

      dismissals.

   51. FIU Law’s first and final academic dismissal ended her matriculation and was not a notice of

      poor academic performance before dismissal was actually final.

   52. FIU Law never noticed Ms. McLaughlin of poor academic performance and she was never

      allowed an opportunity to remediate or mitigate the academic performance.



                                                                                       Page 9 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 10 of 114



   53. FIU Law’s “opportunity to appear before the Academic Standards Committee” was actually a

      Petition for Readmission as a newly matriculated student and not an academic performance

      review appeal and does not satisfy due process requirement.

   54. The “Academic Standards Committee” meeting is unlikely to result in a readmission because

      FIU Law Regulation created a “strong presumption against readmission;” requiring

      “compelling and extraordinary circumstances” for readmission; and setting a “clear and

      convincing” standard for readmission.

   55. FIU Law’s “writing of the final decision” is a restatement of the first dismissal and is actually

      a denial of readmission.

   56. FIU Law never held a fact finding hearing nor made a careful and deliberate decision based

      on a thorough review of all facts and findings prior to the taking of her law school education.

   57. FIU perverted the holdings in Ewing and Horowitz by creating “due process” standard so

      distorted and unfair that Ms. McLaughlin’s constitutional right to justice and fair play is

      violated. See Id. at 225; See also Horowitz 435 U.S. at 91.

   58. The Court in both Ewing and Horowitz did not intend for educational institutions like FIU

      Law to take such substantial and transformative decision with Ms. McLaughlin’s future

      career and livelihood with such an unfair and biased procedures. See Id.

   59. FIU weaponized FERPA law to argue that Ms. McLaughlin is not due a careful and

      deliberate review of her education record for inaccuracies upon an academic dismissal.

   60. Additionally, FIU impermissibly used FERPA to infringe Ms. McLaughlin’s vested rights

      granted to students who challenge educational records as misleading or inaccurate in

      opposition to the legislative intent.




                                                                                         Page 10 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 11 of 114



   61. FIU ignored Ewing’s holding in dicta that an academic dismissal is reviewable if the

      educational institution applied “bad faith, ill-will or other impermissible ulterior motives.”

      Ewing, 474 U. S. at 220.

   62. Thereby, FIU, through its Board of Trustees, President Rosenberg, law professors and

      administration violated Ms. McLaughlin’s Constitutional Rights to procedural and

      substantive due process property rights in her law school education; infringed her freedom of

      political expression through discrimination based on her political beliefs; weaponized

      FERPA to cover-up malfeasance; attempted to unlawfully deprive Ms. McLaughlin of her

      career aspirations; created a hostile and biased educational environment and defamed her

      good name and reputation.

                       PART 3- Florida Board Of Governors and Iris Elijah

   63. Florida, through its State University System Board of Governors, (FBG) violated Ms.

      McLaughlin’s rights to freedom of expression, due process; equal protection under color of

      law, and violated FERPA law by failing to properly and neutrally investigate her complaint.

   64. FBG is vested with all authority for FIU and is responsible for the adoption and authorization

      of all policies and regulations and provide oversight of all FIU agents and employees.

   65. On December 4, 2017, the FBG received Ms. McLaughlin’s complaint. See Exhibit #13.

   66. Ms. McLaughlin mailed the identical complaint to multiple agencies at the same time.

   67. The FBG appointed Ms. Iris Elijah to process and investigate Ms. McLaughlin’s complaint

      despite the fact that she had a substantial and material conflict of interest with this case. See

      Exhibit #14.

   68. Ms. Elijah is a former and recent FIU Law graduate and worked for FIU’s General Counsel’s

      office a few months prior. See Exhibit #15.



                                                                                        Page 11 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 12 of 114



   69. Ms. Elijah is personal friends with FIU’s General Counsel, Isis Carbajal.

   70. Concurrently, Ms. Elijah was featured on FIU website which highlighted her close

      relationship with FIU. See Id.

   71. Ms. Elijah was re-employed as FIU’s Assistant General Counsel shortly thereafter.

   72. On December 11, 2017, Ms. McLaughlin objected to Ms. Elijah’s participation or control of

      the complaint’s investigation because of probable bias and possible conflict of interest. See

      Exhibit #16.

   73. FBG did not answer Ms. McLaughlin’s objection.

   74. The FBG never reached out or communicated with Ms. McLaughlin at all except for the final

      determination letter.

   75. Ms. Elijah’s excessive intermingling with FIU created a reasonable inference of bias favoring

      FIU.

   76. Ms. Elijah knew or should have known to recuse herself from any further participation in this

      complaint.

   77. FIU never denied or overtly recused Ms. Elijah from this complaint and Ms. McLaughlin

      alleges that Ms. Elijah directed, determined, coordinated and/or influenced the FBG

      response.

   78. Ms. McLaughlin alleges that Ms. Elijah directed, supervised and possibly authored the FBG

      response.

   79. On January 26, 2018, Ms. Rebekah Weeks, Investigation and Audit Specialist of the

      Inspector General’s Office, returned a response to Ms. McLaughlin’s complaint and

      determined that her complaint had no substance without any fact finding. See Exhibit #17.




                                                                                      Page 12 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 13 of 114



   80. Plaintiff alleges that Ms. Elijah’s bias against Ms. McLaughlin was, at least in part, the basis

      for the failure to properly investigate and make a proper determination.

   81. Ms. Weeks is not an attorney and has no legal authority to make determinations of student

      complaints as a matter of law.

   82. The FBG response conducted themselves in a wholly biased manner.

                                       PART 4- Department of Education

   83. The deep-state, anti-Trump U. S. Department of Education (DOE) has shown reckless and

      callous indifference to Ms. McLaughlin’s federal rights vested to her under FERPA.

   84. On December 4, 2017, the DOE was in receipt of Ms. McLaughlin’s FERPA complaint. See

      Exhibit #18.

   85. The DOE has failed its statutory obligation to timely investigate and make a determination on

      a notice of investigation.

   86. As of the filing of this complaint, the DOE has failed to make any determination on this

      student consumer complaint for more than two years.

   87. The DOE has offered no support, guidance or assistance to the student complainant.

   88. Contrastingly, the DOE offered FIU a complete blueprint of defenses and answers to Ms.

      McLaughlin’s complaint. See Exhibit #19.

   89. Ms. McLaughlin alleges that the DOE is so poisoned and corrupted by anti-Trump deep-state

      swamp operatives that they have intentionally tried to bury and obviate Ms. McLaughlin’s

      complaint.

   90. Ms. McLaughlin alleges that FIU exerts undue influence at the DOE through several

      Congressional Representatives which precludes the Department from conducting a neutral

      and fair determination.



                                                                                        Page 13 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 14 of 114



   91. Defendants, FIU General Counsel, Isis Carbajal and FIU Law Assistant Dean Marci

      Rosenthal both were former employees at the Department of Education and maintain deep

      and strong connections with the DOE.

   92. The DOE has been and continues to be a farcical, toothless agency that exists primarily for

      the purpose of supporting universities in their various unlawful and nefarious acts against

      students and only rarely protect student’s vested rights as an inconvenient burden.

   93. Ms. McLaughlin alleges that if not malicious, then the DOE is negligent for their complete

      failure to fulfill their duty to make a determination after over two years of the complaint’s

      filing date.

   94. DOE, through its agents, made numerous assurances that the complaint was a top priority for

      several years in order to stall Ms. McLaughlin from enforcing her legal rights through the

      courts.

   95. After two years of stalling and failing to file a findings letter, Ms. McLaughlin alleges that

      the DOE and FIU colluded to infringe her right to seek redress from the courts.

   96. The DOE has violated Ms. McLaughlin’s constitutional right to due process under the Fifth

      Amendment because the DOE is a conspiracy participant in denying Ms. McLaughlin her

      property right to her law school education and her liberty interest in her good name and

      reputation.

   97. Ms. McLaughlin alleges that the DOE and FIU participated in an either expressed conspiracy

      or implied collusion to deny Ms. McLaughlin her FERPA rights and protect a liberal

      university’s malfeasance.

   98. The DOE’s conduct and handling of Ms. McLaughlin’s complaint is so outrageous that it

      should shock the conscience of any reasonable arbiter or jurors of this case.



                                                                                        Page 14 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 15 of 114



   99. Ms. McLaughlin’s FERPA complaint against FIU was originally intended to enforce her

      right to a fair FERPA hearing and to place an explanatory statement on her educational

      record so that she may resurrect her law career.

   100.   Ms. McLaughlin alleges that she lost valuable time and incurred additional tuition

      expenses because of the Defendants’ unlawful actions.

   101.   Ms. McLaughlin lost out on important educational and employment opportunities.

   102.   Ms. McLaughlin alleges that she has faced a loss of reputation due to the DOE’s failure

      to make a determination in her complaint.

   103.   Therefore as a consequence of the Defendants’ egregious, outrageous and unlawful

      actions, Ms. McLaughlin now seeks monetary damages of TWENTY FIVE MILLION

      DOLLARS ($25,000,000.00) and all equitable and just remedies under law including but not

      limited to punitive damages.

                                        JURISDICTION & VENUE

   104.   This complaint includes Civil Rights claims that raise federal subject matters pursuant to

      the First, Fifth and Fourteenth Amendments of the United States Constitution and the Civil

      Rights Act of 1871 and 42 U.S.C. Sec. 1983.

   105.   This complaint includes Property Rights Takings claims that raise federal subject matters

      pursuant to the Fifth and Fourteenth Amendment of the United States Constitution.

   106.   This complaint includes Liberty Rights claims that raise federal subject matters pursuant

      to the First and Fourteenth Amendment of the United States Constitution.

   107.   This complaint also includes claims that raise civil rights, liberty rights and property

      rights pursuant to the Florida Constitution.

   108.   The Court has jurisdiction over these claims pursuant to 28 U.S.C. Sec. 1331 and 1343.



                                                                                      Page 15 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 16 of 114



   109.   The Court has authority to award requested damages and injunctive relief pursuant to 28

      U.S.C. 1343.

   110.   The Court may award court costs and fees and attorney’s fees pursuant to 42 U.S.C. Sec.

      1988.

   111.   Venue is proper because the acts occurred in the Southern District of Florida.

   112.   The Plaintiff verifies that she has exhausted all administrative remedies:

          A. Florida Board of Governors determined that Ms. McLaughlin’s complaint had no

              merit as a matter of law without an investigation or findings of fact. See Exhibit #17.

          B. Stephanie Leland, Director of Equity and Civil Rights Compliance, Florida

              Department of Education never responded to complaint letter.

          C. Governor Rick Scott never responded to the complaint on December 4, 2017 and

              follow-up status letter on February 6, 2018.

          D. Virginia Foxx, U. S. House of Representative, Chair of the House Education and

              Workforce Committee never responded to complaint correspondence dated April 15,

              2018.

          E. Lamar Alexander, U.S. Senate, Chair of the Committee on Health, Education, Labor

              and Pensions never responded to complaint correspondence dated April 15, 2018.

          F. U.S. Department of Justice, Civil Rights Division denied a review of discrimination

              and harassment claims based on political expression because of lack of jurisdiction.

              See Exhibit #20 and #21.

          G. U.S. Department of Education, Office of Civil Rights denied a review for lack of

              jurisdiction over discrimination claims based of political ideology. See Exhibit #22.




                                                                                       Page 16 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 17 of 114



          H. U.S. Department of Education, Family Privacy Compliance Office (FPCO) and now

             known as Student Privacy Policy Office (SPPO) has failed to make a determination

             for more than two (2) years after issuing a Notice of Investigation against FIU on

             May 26, 2018.

   113.   According to the above responses or failures to respond, no department or agency of

      either Florida or federal government has jurisdiction over the infringement of first

      amendment rights; discrimination, and retaliation based on a student political ideology.

                 Reservation to Name Additional Defendants and Additional Claims

   114.   In addition to the entities set forth as Defendants herein, there are likely other parties who

      may well be liable to Plaintiff. Notwithstanding the above statement, the Plaintiff currently

      lacks specific facts to permit Plaintiff to name such person or persons as a party Defendant.

      By not naming such persons or entities at this time, Plaintiff is not waiving her right to

      amend this pleading to add such parties, should the facts warrant adding such parties.

   115.   In addition to the claims set forth herein, there are likely other claims that may well be

      legally enforceable. Notwithstanding the above statement, Plaintiff currently lacks specific

      facts to permit Plaintiff to name such claims. By not naming such claims or damage at this

      time, Plaintiff is not waiving her right to amend this pleading to add such claims or damages,

      should the facts warrant adding such claims.

                                     STATUTE OF LIMITATIONS

   116.   Plaintiff’s defamation claim is within the two-year statute of limitations because FIU’s

      defamatory and false representation that Ms. McLaughlin was unlikely to successfully

      graduate from law school, through their unlawful academic dismissal, began to run on the

      date of her law school graduation, December 17, 2019.



                                                                                         Page 17 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 18 of 114



   117.   Additionally, on May 13, 2018, Mr. Dale King, Director Family Policy Compliance

      Office (hereinafter called FPCO), deterred the Plaintiff’s right to initiate litigation by writing

      “It is the policy of the Office [Family Privacy Compliance Office] that if a party commences

      litigation in court involving the subject matter of an alleged FERPA violation, this Office

      would not investigate an alleged violation prior to a decision by the court.” See Exhibit #23.

   118.   The above stated “policy” is not published or publically known in any way, but it served

      to quell Ms. McLaughlin from filing suit pending a DOE determination.

   119.   The law commonly requires that in claims involving government statutory compliance

      the plaintiff must have exhausted all administration regulatory remedies.

   120.   The DOE through its agent, Mr. King, created a mutually exclusive, binary decision

      which in effect prevented Ms. McLaughlin from filing suit pending a DOE determination on

      the DOE’s Notice of Investigation.

   121.   Thereby, the DOE quelled Ms. McLaughlin’s right to file litigation by holding her

      FERPA violations’ investigation hostage through multiple stalling and avoidance tactics for

      more than two years.

   122.   Ms. McLaughlin asserts that the statute of limitation is tolled on all claims effective May

      13, 2018.

   123.   On November 20, 2018, the DOE wrote “we are nearing completion, and expect to have a

      response to you shortly.” See Exhibit #24.

   124.   On April 24, 2019, the DOE again stated, “investigation is still under review by our

      General Counsel’s office, but I did receive word morning that there has been movement on

      the case. I will let you know as soon as we are able to issue the findings letter.” See Exhibit

      #25.



                                                                                         Page 18 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 19 of 114



   125.   DOE did not communicate again with Ms. McLaughlin until October 9, 2019 when the

      DOE resent all documents relevant to the complaint and requested confirmation that the DOE

      may proceed to a resolution. See Exhibit #26.

   126.   On October 24, 2019, Ms. McLaughlin responded that the DOE is in possession of all

      relevant information and documents (and was since December 4, 2017) and may proceed to a

      final findings letter. See Exhibit #27.

   127.   Ms. McLaughlin demanded an immediate determination and issuing of a findings letter.

   128.   The DOE created reliance that a findings letter would be imminent and would shed light

      upon possible legal claims concerning this matter.

   129.   Ms. McLaughlin is still waiting for the DOE’s final findings letter after more than two

      years.

   130.   Ms. McLaughlin asserts that she can no longer permit the DOE to diminish her right of

      access to the courts and the exercise of her Constitutional rights.

   131.   Additionally, the COVID-19 Pandemic and “Safer at Home” Executive Order delayed the

      filing by approximately four months.

                                                    FACTS

                                                Facts: PLAINTIFF

   132.   Plaintiff, Christina Marie McLaughlin, is a resident of the State of Florida.

   133.   Plaintiff was a matriculated full-time student at Florida International University College

      of Law from on or about August 2, 2016 thru May 19, 2017.

   134.   On May 19, 2017, FIU Law academically dismissed Ms. McLaughlin.

   135.   Ms. McLaughlin was a 1L student in good standing during her entire matriculation.

   136.   Ms. McLaughlin was awarded upon admission a scholarship of $5,000.00.



                                                                                          Page 19 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 20 of 114



   137.   Ms. McLaughlin paid FIU Law more than $ 42,000.00 in tuition and fees.

   138.   Ms. McLaughlin received $58,000.00 in federally guaranteed student loans.

   139.   FIU Law never provided or notified Ms. McLaughlin of the mandatory financial aid exit

      counseling concerning her student loans.

   140.   During the Plaintiff’s 1L year, Ms. McLaughlin posted on her Facebook and Twitter

      social media accounts many expressions of support for the Republican party, then candidate

      Donald J. Trump, and subsequently President Trump.

   141.   During the Plaintiff’s 1L year, Ms. McLaughlin posted photos with prominent

      Republican Party members including then-Governor Rick Scott, Congressman Francis

      Rooney, then-Ambassador John Bolton, and other Republicans on her social media accounts

      taken at various fundraising campaign events.

   142.   On or about the end of October 2016, FIU held a “Hillary Clinton for President” rally.

   143.   President Obama was the keynote speaker at that rally.

   144.   Ms. McLaughlin attended the rally. Ms. McLaughlin did not support Hillary Clinton for

      President and in fact disagreed with most of her platform. But, she felt privileged to have the

      opportunity to witness the sitting president’s (President Obama) oratory skills.             Ms.

      McLaughlin respectfully listened to President Obama’s speech and politely clapped, but did

      not demonstrate adulation.     Additionally, Ms. McLaughlin had to fend off aggressive

      recruiting by Clinton volunteers seeking donations.

   145.   It became plainly evident to all the surrounding classmates that Ms. McLaughlin was a

      Donald Trump supporter. Ms. McLaughlin noted an almost immediate difference in attitude

      and behavior from classmates, professors, and FIU administration from that day forward.




                                                                                       Page 20 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 21 of 114



   146.   FIU Law professors’ attitude became clearly cold, disengaged, non-responsive and at

      times hostile.

   147.   Plaintiff alleges that FIU Law began an intentional hostile, discriminatory and retaliatory

      campaign against the Plaintiff.

   148.   The hostile and retaliatory educational environment became progressively worse

      especially after President Trump’s inauguration.

   149.   Ms. McLaughlin felt threatened and stifled to voice any comments in support of President

      Trump for fear of further retaliatory action especially concerning grades.

   150.   Ms. McLaughlin felt unsafe to show any expression of her political allegiance such as

      wearing a “Trump/Pence” shirt or hat because of the vitriol expressed by the law professors.

   151.   However, Plaintiff asserts that she was unaware of any actual unlawful fraudulent

      tampering with grades or use of non-academic standards until after her academic expulsion.

   152.   It has become evident that fellow Republican students had to hide their political

      affiliations because they felt threatened by FIU Law’s hostility towards Republicans.



                                              DEFENDANTS

                        Facts: FIU- BOARD OF TRUSTEE and CLAUDIA PUIG

   153.   Defendant, Florida International University-Board of Trustees (Board of Trustees) is the

      governing body of a public Florida university corporation established pursuant to the laws of

      Florida. See Article IX, section 7 of the Florida Constitution and section 1000.21, 1000.72,

      and 1004.39 Florida Statutes.

   154.   Defendants, Claudia Puig, Chair of FIU Board of Trustees, and all members of the Board

      of Trustees were at all times relevant to this complaint, and are the final policymaking



                                                                                       Page 21 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 22 of 114



      authority for the university and are responsible for the adoption and authorization of all

      policies and regulations and provided oversight of all FIU agents and employees.

   155.   Each member of the Board of Trustees is sued in his or her official capacity.

   156.   Board of Trustees is responsible for the adoption and authorization of the FIU Law’s

      Academic Policies and Regulations (FIU Law Regulations).

   157.   Board of Trustees is responsible for FIU, the governing university’s FERPA Regulations.

   158.   Board of Trustees is responsible for the websites, student handbooks and all other

      publications.

   159.   Board of Trustees has oversight and authority over all law professors, other employees

      and agents, named in the complaint herein.

   160.   Board of Trustees has defended, supported, and sanctioned all actions taken by

      professors, deans, employees and agents referred to in this complaint.

   161.   Board of Trustees’ actions is a severe dereliction of duty.

   162.   Board of Trustees is sued for infringement of the fundamental right to freedom of

      political expression, violation of Procedural and Substantive Due Process, violation of equal

      protection under color of law, denial of assistance to counsel, violation of Ms. McLaughlin’s

      right pursuant to Florida’s FERPA Stat. 1002.225, civil conspiracy, breach of fiduciary duty,

      negligence and defamation of character.

   163.   Board of Trustees acts and/or failure to act is the proximate cause of Ms. McLaughlin’s

      harm.

                                Facts: PRESIDENT MARK ROSENBERG

   164.   Defendant, Mark B. Rosenberg, FIU President, is and was at all times relevant to this

      complaint.



                                                                                          Page 22 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 23 of 114



   165.     On August 17, 2017, President Rosenberg personally received a letter of complaint from

      Ms. McLaughlin concerning her allegations of fraudulent grading and inaccurate and

      misleading educational records.

   166.     Pres. Rosenberg was aware of the allegations of fraud, tortious academic expulsion, and

      violation of the fundamental right to free speech and political expression and violation of

      Constitutional Right to procedural and substantive due process and hostile educational

      environment.

   167.     President Rosenberg failed to personally respond to the Plaintiff’s letter of complaint.

   168.     On August 25, 2017, FIU’s General Counsel (Isis Carbajal) answered on behalf of

      President Rosenberg.

   169.     President Rosenberg, through his General Counsel, admits to failing to review all of Ms.

      McLaughlin’s final grades for computational errors.

   170.     President Rosenberg was aware that the issue of inaccuracies and misleading information

      in Ms. McLaughlin’s educational records was still “unsettled.”

   171.     President Rosenberg disregarded FIU Regulation 108 that states if a FERPA issue is still

      “unsettled” FIU shall refer the issue to a fair and unbiased evidentiary hearing. See Exhibit #

      28.

   172.     President Rosenberg dismissed Ms. McLaughlin’s request for a FERPA hearing without

      conducting a fair, thorough and unbiased review of the Plaintiff’s allegations.

   173.     President Rosenberg summarily ended Ms. McLaughlin’s complaints of fraud,

      malfeasance, and hostile educational environment without stating any investigatory findings.

   174.     President Rosenberg unilaterally converted Ms. McLaughlin’s FERPA challenge into a

      student grievance against one professor i.e. Prof. Brown and ignored the FERPA issue.



                                                                                          Page 23 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 24 of 114



   175.   President Rosenberg flippantly disregarded Ms. McLaughlin’s complaints against, at

      least, four other professors.

   176.   President Rosenberg never requested a meeting or any other communication with Ms.

      McLaughlin or her counsel.

   177.   Instead, President Rosenberg “victim shamed” Ms. McLaughlin by stating that it was her

      responsibility to have filed a grievance against Prof. Brown.

   178.   President Rosenberg also blamed Ms. McLaughlin for not following the proper grievance

      procedure.

   179.   FIU Law has no stated grievance procedure.

   180.   President Rosenberg callously tossed Ms. McLaughlin complaint back to offending

      professors and the offending FIU College of Law.

   181.   Ms. McLaughlin alleges that President Rosenberg committed the above stated acts to

      conceal, divert, and cover-up the felonious acts committed by FIU Law professors.

   182.   Furthermore, Ms. McLaughlin alleges that President Rosenberg committed a severe

      dereliction of duty.

   183.   In the alternative, President Rosenberg was at least callous and negligent in the exercise

      of his duties.

   184.   Pres. Rosenberg is sued in his official capacity for infringement of Plaintiff’s right to

      freedom of political expression, hostile educational environment, violation of Procedural and

      Substantive Due Process, violation of equal protection under color of law, denial of

      assistance to counsel, violation of Ms. McLaughlin’s right pursuant to Florida’s FERPA Stat.

      1002.225, civil conspiracy, breach of fiduciary duty, negligence and defamation of character.




                                                                                      Page 24 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 25 of 114



   185.   Pres. Rosenberg’s actions and/or failure to act are the proximate cause of Ms.

      McLaughlin’s harm.

                                 Facts: DEAN RENE ALEX ACOSTA

   186.   Defendant, Rene Alex Acosta (also known as Alex Acosta), Dean of FIU Law is and was

      at all times relevant to this complaint up to his resignation on or about April 2017.

   187.   Dean Acosta was responsible for the adoption and authorization of all policies and

      regulations and provided oversight of all FIU Law agents and employees.

   188.   Dean Acosta is responsible for the adoption, authorization and maintenance of FIU Law’s

      Academic Policies and Regulations.

   189.   Dean Acosta is responsible for the websites, student handbooks, and all other

      publications concerning FIU Law.

   190.   Dean Acosta had oversight authority over all FIU law professors, other employees, and

      agents named in the complaint herein.

   191.   Dean Acosta has defended, supported, and sanctioned all actions taken by professors,

      deans, employees, and agents referred to in this complaint.

   192.   Dean Acosta allowed or had willful blindness to law professors’ creating a hostile

      educational environment without impediment.

   193.   Dean Acosta allowed or had willful blindness to law professors’ using non-academic

      standards for grading; tampering with scantron tabulation; unauthorized grade unblinding to

      fraudulently mis-recorded grades.

   194.   Dean Acosta allowed or had willful blindness to law professors having inappropriate

      sexual relations with Plaintiff’s classmates.




                                                                                        Page 25 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 26 of 114



   195.   Dean Acosta allowed or had willful blindness to systemic discrimination and retaliation

      based on impermissible bias based on political ideology.

   196.   Dean Acosta’s actions are a severe dereliction of duty.

   197.   Dean Acosta was negligent in the conduct of his office.

   198.   Dean Acosta is sued in his official capacity for infringement of the fundamental right to

      freedom of political expression under the U.S. Constitution and Florida Constitution; hostile

      educational environment; violation of substantive and procedural due process; violation of

      equal protection under color of law, breach of fiduciary duty; negligence and defamation of

      character.

   199.   Dean Acosta’s actions and/or failure to act are the proximate cause of Ms. McLaughlin’s

      harm.

                                            Facts: DEAN ANSAH

   200.   Defendant, Dean Tawia Baidoe Ansah, was FIU’s interim Dean of FIU Law in May 2017

      at the time of Ms. McLaughlin’s academic dismissal.

   201.   Dean Ansah is a well-known out-spoken, anti-conservative, anti-Trump critic.

   202.   In fact, Dean Ansah signed an anti-Kavanaugh letter protesting Pres. Trump’s selection

      of Judge Brett Kavanaugh for Supreme Court Justice. See Exhibit #29.

   203.   Dean Ansah was one of 10 FIU Law professors to sign the anti-Trump/anti-Kavanaugh

      letter.

   204.   FIU Law had the most leftist law professors of all law schools participating in the protest.

   205.   Ms. McLaughlin alleges that Dean Ansah’s protest letter against Judge Kavanaugh,

      although occurring after Ms. McLaughlin’s expulsion, demonstrates the depth of anti-

      Trump/anti-conservative ideology among Ansah and other FIU Law professors.



                                                                                        Page 26 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 27 of 114



   206.   Dean Ansah had oversight authority over all FIU law professors, other employees, and

      agents named in the complaint herein.

   207.   Dean Ansah has defended, supported and sanctioned all actions taken by professors,

      deans, employees, and agents referred to in this complaint.

   208.   Dean Ansah received several correspondences and emails personally from Plaintiff

      concerning the Plaintiff’s academic dismissal.

   209.   Dean Ansah failed to substantively respond to Plaintiff’s reasonable attempts to learn

      about the readmission procedure and to have counsel present. See Exhibit #30.

   210.   Dean Ansah possessed the authority of supervision to prevent or mitigate the claims

      made in Ms. McLaughlin’s Petition for Readmission.

   211.   Dean Ansah committed a gross dereliction of duty by failing to properly supervise the

      professors, review Ms. McLaughlin’s grade for inaccuracies, and investigate Ms.

      McLaughlin’s allegation of non-academic grading standards in her Petition for Readmission.

   212.   On June 9, 2017, Dean Ansah letter of standing to another law school depicted Ms.

      McLaughlin as a failed 1L student without any mention of the fact that Ms. McLaughlin had

      not been placed on remediation or ever failed any class. See Exhibit #9.

   213.   Dean Ansah was aware that Ms. McLaughlin had challenged her GPA in that at least one

      professor (LSV II) had disregarded standard academic norms for grading.

   214.   FIU Law had not performed any review or investigation as to the accuracy of that grade

      at the time of letter.

   215.   Ms. McLaughlin alleges that Dean Ansah purposely depicted Ms. McLaughlin in the

      worse possible light to diminish her chances of continuing her law school education.




                                                                                      Page 27 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 28 of 114



   216.   Ms. McLaughlin showed callous indifference to Ms. McLaughlin’s complaint of

      inaccurate grading by at least one professor and disregarded Ms. McLaughlin’s complaint of

      due process violations.

   217.   Dean Ansah is sued in his official capacity for infringement of Plaintiff’s right to freedom

      of political expression, violation of Procedural and Substantive Due Process, violation of

      equal protection under color of law, denial of assistance to counsel, civil conspiracy, breach

      of fiduciary duty, negligence, and defamation of character.

   218.   Dean Ansah’s actions and/or failure to act are the proximate cause of Ms. McLaughlin’s

      harm.

                                       Facts: PROFESSOR BROWN

   219.   Defendant, Joycelyn Brown, was an FIU interim professor of law during the Spring 2017

      semester.

   220.   Professor Brown was a former professor at Miami-Dade College.

   221.   While at Miami-Dade College, she had received universal dismal ratings as a professor.

      See Exhibit #31.

   222.   Professor Brown only served one semester as an FIU Law professor.

   223.   She received dismal reviews and ratings as a professor at FIU.

   224.   FIU was negligent in the hiring of this sub-par professor and negligent in her monitoring

      and supervision.

   225.   Prof. Brown is a radical leftist who either belongs to or provide support for several

      radical leftist organizations.

   226.   Prof. Brown was the Plaintiff’s Legal Skills and Values II professor.

   227.   Prof. Brown recorded the final grade of “C+” on Ms. McLaughlin’s educational record.



                                                                                       Page 28 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 29 of 114



   228.   During spring 2017 semester, Prof. Brown told Ms. McLaughlin that her support for

      Donald Trump was “immoral.”

   229.   Prof. Brown told Ms. McLaughlin that her assignments were not graded according to the

      rubric, but instead, were downgraded in all categories at the same meeting she called Ms.

      McLaughlin “immoral.”

   230.   Prof. Brown created a hostile educational environment by making a personal judgment of

      Ms. McLaughlin’s moral values.

   231.   Ms. McLaughlin felt intimidated and unsafe in Prof. Brown’s classroom.

   232.   It is clear that Prof. Brown was so emotionally troubled by Ms. McLaughlin’s

      conservative political stance that she was incapable of executing her duties as professor with

      fairness and impartiality.

   233.   Prof. Brown knew or should have known to recuse or resign herself from teaching Ms.

      McLaughlin.

   234.   Instead Prof. Brown chose to abuse her power as professor and openly treat Ms.

      McLaughlin with prejudice and animus.

   235.   Prof. Brown publically insulted Ms. McLaughlin by calling out her public speaking

      skills.

   236.   Ms. McLaughlin availed herself of after-class conference but Prof. Brown was evasive

      and failed to give substantive guidance.

   237.   Prof. Brown repeatedly told Ms. McLaughlin that she didn’t like her “style.”

   238.   Ms. McLaughlin alleges that Prof. Brown intentionally lowered Ms. McLaughlin’s

      grades to retaliate and politically engineer the student body class.




                                                                                      Page 29 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 30 of 114



   239.   Prof. Brown had repeatedly written positive and praise worthy comments on her papers

      yet repeatedly gave Ms. McLaughlin the lowest grade in the class.

   240.   Prof. Brown was otherwise inaccessible and evasive in response to Ms. McLaughlin’s

      outreach.

   241.   Prof. Brown never responded to email requests for clarification and direction.

   242.   Ms. McLaughlin did not file a grievance before her dismissal because Ms. McLaughlin

      felt intimidated by all members of FIU Law professors and administration.

   243.   As stated ante, FIU Law froze out Ms. McLaughlin and she found no friendly party with

      whom to address her concerns.

   244.   As a student with no status or power, Ms. McLaughlin was trying not to antagonize an

      already very hostile environment.

   245.   After Ms. McLaughlin’s dismissal, she tried to reach Prof. Brown several times by email

      and phone messages concerning her grade. See Exhibit #32.

   246.   Prof. Brown never responded to Ms. McLaughlin’s attempts to discuss her grade.

   247.   Plaintiff alleges that Prof. Brown never responded because she was purposely avoiding

      Ms. McLaughlin.

   248.   Plaintiff alleges that Prof. Brown used non-academic criteria in grading because of her

      political bias.

   249.   Plaintiff alleges that Prof. Brown intentionally discriminated and retaliated against Ms.

      McLaughlin by issuing a lower grade than if grading was objective and the rubric was

      applied neutrally.

   250.   Plaintiff alleges that Prof. Brown coordinated with other professors and FIU staff to

      unlawfully cause an academic dismissal.



                                                                                      Page 30 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 31 of 114



   251.   Prof. Brown served as an adjunct professor for only one semester because FIU was aware

      of Prof. Brown’s dismal student ratings while at FIU.

   252.   FIU Law undoubtedly knew of Prof. Brown’s subpar performance and likely knew of her

      use of non-academic grading standards and arbitrary grading.

   253.   Despite Prof. Brown’s failed tenure as a professor, FIU refused to investigate Ms.

      McLaughlin’s allegations of inaccurate or misleading grading based on political bias.

   254.   FIU showed willful blindness as to Prof. Brown’s conduct.

   255.   Prof. Brown is sued in her official capacity for infringement of Plaintiff’s right to

      freedom of political expression, hostile educational environment, fraud, civil conspiracy,

      breach of fiduciary duty, and defamation of character.

   256.   Prof. Brown’s actions and/or failure to act are the proximate cause of Ms. McLaughlin’s

      harm.

                                   Facts: PROFESSOR WASSERMAN

   257.   Defendant, Howard Wasserman, is an FIU professor of law.

   258.   Prof. Wasserman was the Plaintiff’s professor of Civil Procedure during the spring

      Semester of 2017.

   259.   Prof. Wasserman recorded the final grade of “D” on Ms. McLaughlin’s educational

      record.

   260.   Prof. Wasserman is a publically, well-known anti-Trump blogger.

   261.   Prof. Wasserman often expressed extreme, anti-Trump and “Not My President” rhetoric

      during class time.

   262.   Professor Wasserman directed students to view his blog online where he writes as an

      extreme Trump critic.



                                                                                     Page 31 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 32 of 114



   263.   Prof. Wasserman engaged in political indoctrination.

   264.   Ms. McLaughlin felt intimidated to freely express an opposing political viewpoint in his

      classroom.

   265.   As of early 2017, Prof. Wasserman was aware of Ms. McLaughlin’s support of President

      Trump and the Republican Party.

   266.   Prof. Wasserman became openly hostile to Ms. McLaughlin and refused to answer her

      questions and ignored her class participation.

   267.   Ms. McLaughlin alleges that Prof. Wasserman used non-academic standards to grade her

      exams.

   268.   Ms. McLaughlin alleges that Prof. Wasserman graded her exam unblinded and failed to

      use anonymous grading to record Ms. McLaughlin’s exam scores.

   269.   Ms. McLaughlin alleges that Prof. Wasserman intentionally lowered Ms. McLaughlin’s

      grades to retaliate and politically engineer the student body class.

   270.   Ms. McLaughlin alleges that Prof. Wasserman did not apply the objective grading rubric

      to Ms. McLaughlin’s written exams.

   271.   Ms. McLaughlin alleges that Prof. Wasserman tampered with Ms. McLaughlin’s

      multiple-choice Scantron results to manufacture a fraudulent exam score.

   272.   Ms. McLaughlin alleges that Prof. Wasserman coordinated with other professors and FIU

      staff to unlawfully cause an academic dismissal.

   273.   Ms. McLaughlin alleges that her Civil Procedure final grade is inaccurate and misleading.

   274.   Prof. Wasserman intentionally targeted Ms. McLaughlin for expulsion because of her

      political beliefs. Ms. McLaughlin alleges that Prof. Wasserman planned a hit-job to force

      Ms. McLaughlin out of law school because of her support for candidate Donald Trump. The



                                                                                     Page 32 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 33 of 114



      hit-job was motivated in part by animus and retaliation for the Plaintiff being a Trump

      supporter, but more sinisterly, was a calculated effort to prevent graduating a conservative

      lawyer who would lend support to the 2020 Trump re-election campaign and the Republican

      Party.

   275.   Prof. Wasserman was also the Chair of the Academic Standards Committee during Ms.

      McLaughlin’s reinstatement hearing.

   276.   Prof. Wasserman was, also, the senior professor who supervised all grading and academic

      standing.

   277.   Professor Wasserman had access, opportunity and authority to jerry-rig students’

      education records and class standing.

   278.   On May 30, 2017, Prof. Wasserman chaired and conducted the Plaintiff’s ASC

      readmission hearing.

   279.   Prof. Wasserman refused to allow the Plaintiff’s attorney from attending the ASC

      readmission hearing.

   280.   Prof. Wasserman physically blocked the hallway in front of the ASC meeting room

      preventing Ms. McLaughlin’s attorney from entering the ASC hearing.

   281.   Prof. Wasserman wore athletic shoes, basketball shorts and a tee-shirt to the ASC

      hearing.

   282.   Ms. McLaughlin asserts that Prof. Wasserman’s attire was a purposeful demonstration of

      the callous disregard for the gravity and the nature of the Plaintiff’s academic dismissal from

      law school.

   283.   Prof. Wasserman gave Ms. McLaughlin an ultimatum that she either attend the

      readmission hearing without her attorney present or she forfeits any chance of readmission.



                                                                                       Page 33 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 34 of 114



   284.   Prof. Wasserman aggressively berated and demeaned Ms. McLaughlin, a 1L student, for

      thirty minutes during the ASC hearing.

   285.   Ms. McLaughlin argued that a final dismissal without having been placed in remediation

      was inherently unfair and treated her disparately from other 1L students who had received the

      benefits of remediation.

   286.   Prof. Wasserman stated that the burden is on the student to request assistance and that the

      treatment of other similarly situated students was none of her concern.

   287.   Ms. McLaughlin argued that she had received all passing grades on all assignments and

      interim exams and that without any communication from professors, administration or staff

      she could not possibly discern that expulsion was likely.

   288.   In fact, Ms. McLaughlin had reached out to several professors for after-class questions

      and she had been ignored.

   289.   Ms. McLaughlin felt reassured that she was not at peril for expulsion because FIU Law

      had determined that she did not need the benefit of remediation and therefore could handle

      the academic requirements.

   290.   Prof. Wasserman admittedly stated that FIU Law had not given Ms. McLaughlin any

      indication of possible academic dismissal prior to the final dismissal, but that it was

      nevertheless, proper notice because the rules are published and codified in the FIU Law

      Academic Policies and Regulations.

   291.   Ms. McLaughlin also argued at the readmission hearing that Prof. Brown may have used

      non-academic standards in her grading because of bias against Ms. McLaughlin.

   292.   Prof. Wasserman immediately dismissed Ms. McLaughlin’s concerns and stated that the

      ASC had “no jurisdiction to review grades.”



                                                                                       Page 34 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 35 of 114



   293.   With a wave of his hand Prof. Wasserman and the ASC never considered Ms.

      McLaughlin’s allegation of inaccurate grading and that the ASC’s decision would be final

      without any review or investigation as to the accuracy of the transcript.

   294.   Prof. Wasserman had a duty to inform Ms. McLaughlin of any other remedies such as

      appeals, grievances or FERPA rights.

   295.   Prof. Wasserman had a duty to investigate or review all grades for inaccuracies,

      miscalculations or mis-recordings.

   296.   Prof. Wasserman had a duty to investigate Ms. McLaughlin’s allegations of bias in

      grading by a newly hired professor.

   297.   Prof. Wasserman breached his duty to carefully and deliberately evaluate Ms.

      McLaughlin’s academic performance before denying her petition for readmission.

   298.   Ms. McLaughlin alleges that Prof. Wasserman breached his duty of fairness and careful

      deliberation before taking Ms. McLaughlin’s FIU Law education because he had

      predetermined the outcome making the ASC hearing a sham proceeding.

   299.   Ms. McLaughlin alleges that Prof. Wasserman’s unprofessional conduct during the ASC

      readmission hearing was because he felt extreme animus towards Ms. McLaughlin’s political

      expression of support for President Trump.

   300.   Ms. McLaughlin claims that Professor Wasserman’s chairing the ASC readmission

      hearing was biased because he was one of the offending professors who caused her academic

      dismissal and therefore, it is a conflict of interest on its face.

   301.   Ms. McLaughlin asserts that it is impossible for Prof. Wasserman to conduct a fair and

      neutral readmission hearing of a student for whom he has contempt and has predetermined

      the outcome.



                                                                                  Page 35 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 36 of 114



   302.   Professor Wasserman knew or should have known to recuse himself from participating in

      Ms. McLaughlin’s ASC hearing.

   303.   Ms. McLaughlin claims that the ASC hearing chaired by a biased arbiter was a sham and

      predetermined. Therefore, the determination of the ASC is void and unenforceable.

   304.   Prof. Wasserman is sued personally and in his official capacity for infringement of

      Plaintiff’s right to freedom of political expression, hostile educational environment, violation

      of Procedural and Substantive Due Process, violation of equal protection under color of law,

      denial of assistance to counsel, fraud, civil conspiracy, and breach of fiduciary duty,

      negligence and defamation of character.

   305.   Prof. Wasserman’s actions and/or failure to act are the proximate cause of Ms.

      McLaughlin’s harm.

                                       Facts: PROFESSOR SCHRIER

   306.   Defendant, Rosario Schrier, is an FIU professor of law.

   307.   Professor Schrier was the Plaintiff’s Legal Skills and Values I instructor in Fall Semester

      2016.

   308.   Prof. Schrier recorded the final grade of “B-” on Ms. McLaughlin’s educational record.

   309.   In Fall 2016, Professor Schrier gave several “Feel the Bern” speeches promoting

      socialism during regular classroom time.

   310.   Prof. Schrier engaged in political indoctrination and attempted to sway the students to

      voting for the Democrat nominee.

   311.   Ms. McLaughlin felt intimidated to freely express an opposing political viewpoint in her

      classroom.

   312.   Prof. Schrier gave the Plaintiff above average grades in the first half of the Fall semester.



                                                                                         Page 36 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 37 of 114



   313.   On or about October 2016, Ms. McLaughlin alleges that Prof. Schrier became aware of

      Ms. McLaughlin’s support for President Trump and the Republican Party through students

      and/or other professors and Ms. McLaughlin’s social media posts.

   314.   Ms. McLaughlin states that she noticed a change of attitude and behavior towards her in

      the second half of the Fall semester in that Prof. Schrier became inhospitable to Ms.

      McLaughlin’s questions after class.

   315.   Prof. Schrier gave below average grades in the second half of the Fall semester.

   316.   Plaintiff alleges that Prof. Schrier used non-academic standards to grade Ms.

      McLaughlin’s assignments.

   317.   Ms. McLaughlin alleges that Prof. Schrier intentionally lowered Ms. McLaughlin’s

      grades to retaliate and politically engineer the student body class.

   318.   Plaintiff alleges that Prof. Schrier began using non-academic standards after learning of

      Ms. McLaughlin’s conservative beliefs and support of the Trump candidacy as political

      retaliation.

   319.   Plaintiff alleges that Prof. Schrier collaborated with other professors and administrators to

      effectuate an unlawful academic dismissal.

   320.   Additionally, Professor Schrier was a committee member at Ms. McLaughlin’s

      readmission hearing.

   321.   Professor Schrier participated in the decision to violate the Plaintiff’s right to counsel at

      the ASC hearing.

   322.   Professor Schrier voted to deny Ms. McLaughlin’s readmission as a student.




                                                                                        Page 37 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 38 of 114



   323.   Ms. McLaughlin claims that Professor Schrier’s participation in the ASC readmission

      hearing was inherently unfair because she was one of the professors who caused her

      academic dismissal and therefore, lacked neutrality on its face.

   324.   Ms. McLaughlin asserts that it is impossible for Prof. Schrier to participate in a fair and

      neutral hearing of a student for whom she has contempt.

   325.   Professor Schrier should have recused herself from participating in Ms. McLaughlin’s

      ASC hearing.

   326.   Plaintiff asserts that Prof. Schrier discriminated and retaliated against Ms. McLaughlin

      because of her political beliefs.

   327.   Prof. Schrier is sued personally and in her official capacity for infringement of Plaintiff’s

      right to freedom of political expression, hostile educational environment, violation of

      Procedural and Substantive Due Process, violation of equal protection, denial of assistance to

      counsel, fraud, civil conspiracy, and breach of fiduciary duty, negligence and defamation of

      character.

   328.   Prof. Schrier’s actions and/or failure to act are the proximate cause of Ms. McLaughlin’s

      harm.

                                          Facts: PROFESSOR BAKER

   329.   Defendant, Thomas E. Baker, is a FIU Professor of law.

   330.   Prof. Baker was the Plaintiff’s Constitutional Law instructor for Fall Semester 2016.

   331.   Prof. Baker recorded the final grade of “D” on Ms. McLaughlin’s educational record.

   332.   Prof. Baker often expressed extreme, anti-Trump rhetoric during class time.

   333.   Prof. Baker engaged in political indoctrination.




                                                                                        Page 38 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 39 of 114



   334.   Ms. McLaughlin felt intimidated to freely express an opposing political viewpoint in his

      classroom.

   335.   In October 2017, during regular class time, Prof. Baker performed a skit demeaning

      Trump supporters. Prof. Baker entered the classroom wearing a “MAGA” hat. Prof. Baker

      spoke in a manner that mocked mentally challenged persons with a southern twang. Prof.

      Baker stated that he was the average Trump voter. Prof. Baker stated “My heroes are

      Napoleon Bonaparte, Forrest Gump and Donald J. Trump.” Prof. Baker carried on for

      several minutes making jokes and mocking Trump supporters as mentally challenged

      fascists.

   336.   He continued his skit in that his character, the mentally challenged Trump supporter, was

      physically attacked by having text books and his computer thrown at him.

   337.   Prof. Baker made Ms. McLaughlin feel threatened and unsafe in his classroom.

   338.   Ms. McLaughlin was very scared to speak out and challenge Prof. Baker’s portrayal of

      Trump supporters because openly defying Prof. Baker would most likely provoke his animus

      and cause him to exercise his unbridled discretion to retaliate with unfair grading.

   339.   Ms. McLaughlin is a Florida certified teacher and as such she is aware that there is a

      great disparity between the status and power of a teacher and of a student.

   340.   Prof. Baker made his classroom a hostile educational environment and stifled Ms.

      McLaughlin’s freedom of speech and political expression in his classroom.

   341.   Prof. Baker made a hostile education environment for several conservative, Republican

      Trump supporting students with his demeaning rhetoric forcing them to conceal their

      political affiliation.




                                                                                        Page 39 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 40 of 114



   342.   On or about October 2016, Ms. McLaughlin alleges that Prof. Baker became aware of

      Ms. McLaughlin’s support for President Trump and the Republican Party through students

      and/or other professors or her social media posts.

   343.   Ms. McLaughlin states that she noticed a change of attitude and behavior towards her in

      that Prof. Baker would not answer any of Ms. McLaughlin’s questions after class.

   344.   Ms. McLaughlin alleges that Prof. Baker graded her exam unblinded and failed to use

      anonymous grading to record Ms. McLaughlin’s exam scores.

   345.   Ms. McLaughlin alleges that Prof. Baker intentionally lowered Ms. McLaughlin’s grades

      to retaliate and politically engineer the student body class.

   346.   Ms. McLaughlin alleges that Prof. Baker used non-academic standards to record her final

      grade.

   347.   Ms. McLaughlin alleges that Prof. Baker fraudulently tampered with her exam Scantron

      score to record a fraudulent exam score.

   348.   Ms. McLaughlin alleges that Prof. Baker colluded with other professors to unlawfully

      expel Ms. McLaughlin.

   349.   Ms. McLaughlin alleges that her grade in Constitutional Law is inaccurate and

      misleading.

   350.   Prof. Baker is sued in his official capacity for infringement of Plaintiff’s right to freedom

      of political expression, hostile education environment, fraud, civil conspiracy, breach of

      fiduciary duty, negligence and defamation of character.

   351.   Prof. Baker’s actions and/or failure to act are the proximate cause of Ms. McLaughlin’s

      harm.

                                      Facts: PROFESSOR NORBERG



                                                                                        Page 40 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 41 of 114



   352.   Defendant, Scott F. Norberg, is an FIU professor of law.

   353.   Prof. Norberg was the Plaintiff’s Contracts Law instructor in Fall 2016.

   354.   Prof. Norberg recorded the final grade of “C” on Ms. McLaughlin’s educational record.

   355.   Ms. McLaughlin alleges that Prof. Norberg is a vocal anti-Trump leftist and used his

      classroom to espouse anti-Trump rhetoric.

   356.   Prof. Norberg engaged in political indoctrination.

   357.   Ms. McLaughlin felt intimidated and unsafe to freely express an opposing political

      viewpoint in his classroom.

   358.   In fact, Prof. Norberg signed an anti-Kavanaugh letter protesting Pres. Trump’s selection

      of Judge Brett Kavanaugh for Supreme Court Justice. See Exhibit # 29.

   359.   Prof. Norberg (along with Dean Ansah) was one of 10 FIU Law professors to sign the

      anti-Trump/anti-Kavanaugh letter.

   360.   FIU Law had the most law professors of all law schools participating in the protest.

   361.   Ms. McLaughlin alleges that Prof. Norberg became aware of Ms. McLaughlin’s support

      for Republican candidates.

   362.   Prof. Norberg developed animus for Ms. McLaughlin for her political beliefs.

   363.   Prof. Norberg ignored Ms. McLaughlin’s class participation and refused to answer her

      academic questions.

   364.   On or about November 2016, Prof. Norberg called up a list of students who had not

      timely submitted the “Casebook Plus” assignments.

   365.   Ms. McLaughlin was not included in that group of students.

   366.   Ms. McLaughlin did not think this was unusual because she had timely completed all the

      “Casebook Plus” assignments.



                                                                                      Page 41 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 42 of 114



   367.   After the completion of the Contracts course, on December 14, 2016, FIU administration

      (Marcia Walker Yang-Program) emailed Ms. McLaughlin and stated that she had not

      completed her “Casebook Plus” assignments. See Exhibit #32.

   368.   Ms. McLaughlin provided screenshot proof that she had timely completed her “Casebook

      Plus” assignments. See Exhibit #33.

   369.   Ms. McLaughlin was shocked and disturbed that she received that communication with

      such grossly inaccurate accusation after the semester was complete.

   370.   FIU Law did not respond to that email communication.

   371.   FIU failed to disclose that Prof. Norberg had “bumped down” Ms. McLaughlin’s final

      Contracts grade from “C+” to “C.”

   372.   Ms. McLaughlin alleges that, at least, Prof. Norberg erroneously “bumped down” her

      final grade because her “Casebook Plus” assignments were not properly recorded.

   373.   Ms. McLaughlin alleges that, at worse, Prof. Norberg maliciously “bumped down” her

      final grade without a legitimate academic reason.

   374.   Ms. McLaughlin did not become aware that her grade was bumped down until August

      2017 upon receipt of her educational records.

   375.   FIU Law’s education records do not have any record as to the rationale for the grade

      “bumped down.”

   376.   Plaintiff alleges that FIU, at the very least, negligently failed to properly give credit for

      the “Casebook Plus” assignment causing a bump-down in grade.

   377.   Plaintiff asserts that had FIU properly given credit for her Casebook assignments her

      G.P.A. would have been above 2.0 and thus not resulted in an academic expulsion.




                                                                                        Page 42 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 43 of 114



   378.   In the alternative, Plaintiff alleges that Prof. Norberg intentionally bumped down Ms.

      McLaughlin’s grade for non-academic reasons because of his animus for her political beliefs.

   379.   FIU has failed to review Prof. Norberg’s grade for any errors or miscalculations

      concerning proper credit for Casebook assignments.

   380.   FIU has failed to review the rationale of Prof. Norberg’s “bumped down” for a

      permissible academic reason.

   381.   Ms. McLaughlin alleges that Prof. Norberg fraudulently tampered with Scantron exam

      scores.

   382.   Ms. McLaughlin alleges that Prof. Norberg used non-academic standards to score

      unblinded essay exams.

   383.   Ms. McLaughlin alleges that Prof. Norberg intentionally lowered Ms. McLaughlin’s

      grade in retaliation for her political stance and to politically engineer the student body.

   384.   Ms. McLaughlin alleges that Prof. Norberg colluded with other professors and

      administrators to effectuate an unlawful academic dismissal.

   385.   Prof. Norberg is sued in his official capacity for infringement of Plaintiff’s right to

      freedom of political expression, hostile educational environment, fraud, civil conspiracy,

      breach of fiduciary duty, negligence and defamation of character.

   386.   Prof. Norberg’s actions and/or failure to act are the proximate cause of Ms. McLaughlin’s

      harm.

                                     Facts: PROF. NOAH WEISBORD

   387.   Professor Noah Weisbord was an International Law professor at FIU Law during 2016-

      2017 academic year.

   388.   Prof. Weisbord recorded the final grade of “C-” on Ms. McLaughlin’s educational record.



                                                                                          Page 43 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 44 of 114



   389.   Prof. Weisbord used his classroom to accuse President Trump of being a criminal in

      violation of International and Humanitarian laws. He routinely used his classroom as a

      propaganda instrument to influence students to have anti-Trump sentiment.

   390.   Prof. Weisbord’s hatred of Trump was so virulent that he accused President Trump of

      being a war criminal within one day of President Trump signing an immigration moratorium

      against several countries with notoriously porous and ineffective immigration procedures to

      enhance the safety and security of American citizens.

   391.   The determination of ineffective and dangerous immigration procedures by these several

      countries was made during the Obama administration.

   392.   Yet, Prof. Weisbord frequently stated that President Trump was guilty of war crimes.

   393.   Prof. Weisbord engaged in political indoctrination.

   394.   Ms. McLaughlin felt intimidated to freely express an opposing political viewpoint in his

      classroom.

   395.   In the Fall semester of 2016, Prof. Weisbord became aware of Ms. McLaughlin’s

      conservative political beliefs.

   396.   Ms. McLaughlin alleges that Prof. Weisbord used non-academic grading to discriminate

      against the plaintiff.

   397.   Prof. Weisbord had a well-known reputation to have inappropriate sexual relations with

      2016-2017 1L students in the same class as the Plaintiff.

   398.   In 2018, FIU Law forced Prof. Weisbord to resign his employ likely because his sexual

      affair with a 1L student was revealed.

   399.   Ms. McLaughlin did not have a sexual affair with Prof. Weisbord.




                                                                                     Page 44 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 45 of 114



   400.   Plaintiff alleges that Prof. Weisbord used non-academic standards and grade unblinding

      to favorably grade the student subject of the sexual affair.

   401.   Ms. McLaughlin alleges that Prof. Weisbord used non-academic standards and unblinded

      grading to unfavorably grade her.

   402.   Ms. McLaughlin alleges that Prof. Weisbord lowered her grade in retaliation for her

      political beliefs.

   403.   As a consequence, Ms. McLaughlin’s grade for International Law was at a detriment

      within the class rank and the mandatory curve.

   404.   Thus, Ms. McLaughlin’s inaccurate recorded grade was in part responsible for a 0.02

      GPA deficit causing academic expulsion.

   405.   Ms. McLaughlin asserts that if Prof. Weisbord had graded fairly (without the influence of

      sexual affair and political discrimination) that Ms. McLaughlin correctly earned a grade

      which would have avoided an academic dismissal.

   406.   Prof. Weisbord is sued in his official capacity for infringement of Plaintiff’s right to

      freedom of political expression, hostile educational environment, fraud, civil conspiracy,

      breach of fiduciary duty, negligence and defamation of character.

   407.   Prof. Weisbord’s actions and/or failure to act are the proximate cause of Ms.

      McLaughlin’s harm.

                                 Facts: ASSISTANT DEAN ROSENTHAL

   408.   Defendant, Marci Rosenthal, was the FIU Law interim Assistant Dean of Academic

      Affairs in Summer/Fall 2017.

   409.   Asst. Dean Rosenthal is an attorney and a member of the Florida Bar and subject to Rule

      of Ethics 4-4.2. See Exhibit #34.



                                                                                     Page 45 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 46 of 114



   410.   On August 25, 2017, FIU’s General Counsel directed Asst. Dean Rosenthal to act as

      FIU’s agent concerning Ms. McLaughlin’s complaint.

   411.   FIU, through its General Counsel Carbajal, was in receipt of Ms. McLaughlin’s Notice of

      Intent to Litigate since June 26, 2017. See Exhibit #35.

   412.   Asst. Dean Rosenthal failed to disclose to the Plaintiff that she is a member of the Florida

      Bar and may legally represent clients.

   413.   Asst. Dean Rosenthal knew or should have known that Ms. McLaughlin was represented

      by counsel and that Ms. McLaughlin intended to pursue legal action against FIU Law

      because of Ms. McLaughlin’s Notice of Intent to Litigate and FIU’s extensive

      communications with the Plaintiff’s attorney.

   414.   Dean Rosenthal contacted Ms. McLaughlin directly to discuss Ms. McLaughlin’s

      complaints and allegations in violation of Florida Bar Rules of Ethics 4-4.2. See Exhibit #36.

   415.   The Rule states that “In representing a client, a lawyer shall not communicate about the

      subject of the representation with a person the lawyer knows to be represented by another

      lawyer in the matter, unless the lawyer has the consent of the other lawyer.” See Fla. Bar.

      Rules of Ethics 4-4.2.

   416.   Dean Rosenthal did not obtain the consent of Ms. McLaughlin’s attorney.

   417.   Ms. McLaughlin agreed to meet with Asst. Dean Rosenthal conditioned that she permits

      her attorney’s presence at the meeting. See Exhibit #36.

   418.   Asst. Dean Rosenthal explicitly wrote to Ms. McLaughlin that her legal counsel could not

      attend the meeting. See Exhibit #36.

   419.   FIU has argued that Asst. Dean Rosenthal was not representing FIU as a client, but rather

      as an “educator” in a student grievance matter. See Exhibit #11.



                                                                                       Page 46 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 47 of 114



   420.   FIU’s argument fails because FIU may not unilaterally redefine this controversy as a

      mere student grievance to their advantage and disregard the Notice of Pending Litigation, the

      claims of fraud, discrimination, retaliation, FERPA violations and due process violations to

      bypass the Rules of Ethics.

   421.   Asst. Dean Rosenthal attempted to disadvantage a 1L, law student by denying her the

      assistance of counsel.

   422.   In fact, Asst. Dean Rosenthal worked at the Department of Education and is considered

      an expert on FERPA law and did not disclose this expertise to the student.

   423.   Asst. Dean Rosenthal used her enormous disparity in status and knowledge in an attempt

      to overpower and potentially bully Ms. McLaughlin.

   424.   Asst. Dean Rosenthal understood that any comments or statements made by Ms.

      McLaughlin without the presence of her attorney was discoverable and would certainly be

      used against her during litigation.

   425.   Asst. Dean Rosenthal purposely denied Ms. McLaughlin assistance of counsel and her

      lack of transparency was an unethical attempt to disadvantage Ms. McLaughlin’s legal rights.

   426.   Asst. Dean Rosenthal’s conduct is the most egregious of all violation of ethics.

   427.   Plaintiff reserves the right to file an ethics complaint with the Florida Bar.

   428.   Dean Rosenthal is sued in her official capacity for infringement of Plaintiff’s right to

      freedom of political expression, violation of Procedural and Substantive Due Process,

      violation of equal protection, denial of assistance to counsel, breach of fiduciary duty,

      negligence and defamation of character.

   429.   Dean Rosenthal’s actions and/or failure to act are the proximate cause of Ms.

      McLaughlin’s harm.



                                                                                           Page 47 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 48 of 114



           BOARD OF GOVERNORS, FLORIDA UNIVERSITY SYSTEM, NED C.
                       LAUDENBACH AND IRIS ELIJAH

   430.   Defendant, Florida Board of Governors for State University System (FBG) is the

      governing body of all public Florida universities corporation established pursuant to the laws

      of Florida.

   431.   Defendants, Ned C. Laudenbach, Chair of Board of Governors, and all members of the

      Board of Governors were at all times relevant to this complaint, and are the final

      policymaking authority for the university systems and are responsible for the adoption and

      authorization of all policies and regulations and provided oversight of FIU, the governing

      university and its colleges.

   432.   Each member of the FBG is sued in his or her official capacity.

   433.   FBG is responsible for the adoption and authorization for all of FIU policies and

      regulations.

   434.   FBG is responsible for all of FIU’s publications such as the websites, student handbooks,

      and all other publications.

   435.   FBG has oversight authority over all law professors, other employees and agents, named

      in the complaint herein.

   436.   FBG has defended, supported, and sanctioned all actions taken by professors, deans,

      employees and agents referred to in this complaint.

   437.   Ms. Iris Elijah was the Assistant General Counsel for the Florida Board of Governors at

      the time of this complaint.

   438.   Ms. Elijah had an excessively close relationship with FIU and all statements ante

      paragraph #66 through 71 are incorporated herein.




                                                                                      Page 48 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 49 of 114



   439.   Ms. Elijah knew or should have known to recuse herself from any participation,

      involvement, direction or control of Ms. McLaughlin’s complaint.

   440.   FBG did not respond to Ms. McLaughlin’s objection to Ms. Elijah’s participation in this

      complaint.

   441.   Ms. McLaughlin alleges that Ms. Elijah had participation, direction and control over

      FBG’s response letter.

   442.   Ms. McLaughlin alleges that the FBG failure to investigate, query or review Ms.

      McLaughlin’s complaint was a severe dereliction of duty.

   443.   FBG’s forwarding complaint concerning matters of compliance with external laws such

      as FERPA to the Office of Inspector General was an abdication of its duty to review.

   444.   FBG failed to respond to Ms. McLaughlin’s rebuttal of the FBG determination letter.

   445.   Ms. McLaughlin alleges that the FBG failed to protect her, a lawfully matriculated

      student, from the nefarious act committed by one of the Florida Universities.

   446.   Ms. McLaughlin alleges that the FBG’s purpose is to sanction, assist and may even

      cover-up the unlawful acts committed by FIU.

   447.   Ms. McLaughlin alleges that the FBG finding that Ms. McLaughlin’s complaint had no

      merit without any investigation, or response from FIU was in part due to severe bias against

      Ms. McLaughlin.

   448.   FBG, Mr. Laudenbach, and Ms. Elijah are sued for infringement of the fundamental right

      to freedom of political expression, violation of Procedural and Substantive Due Process,

      violation of equal protection under color of law, denial of assistance to counsel, violation of

      Ms. McLaughlin’s right pursuant to Florida’s FERPA Stat. 1002.225, civil conspiracy,

      breach of fiduciary duty, negligence and defamation of character.



                                                                                       Page 49 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 50 of 114



   449.   FBG, Mr. Laudenbach and Ms. Elijah’s actions and or failure to act are the proximate

      cause of Ms. McLaughlin’s harm.

               FACTS: FAILURE TO NOTICE PLAINTIFF’S ACADEMIC DISMISSAL

   450.   Plaintiff alleges that her academic dismissal violated her right to due process because FIU

      never placed Ms. McLaughlin on notice of the risk for academic dismissal before the

      academic dismissal was final.

   451.   FIU Law never placed Ms. McLaughlin on academic probation.

   452.   FIU Law never placed Ms. McLaughlin in a remediation program.

   453.   FIU Law placed more than 40 1L students on academic probation after the Fall semester.

   454.   FIU Law placed more than 40 1L students in a remedial program after the Fall semester.

   455.   FIU Law provided academic support and counseling to more than 40 1L students in

      remediation.

   456.   FIU Law Regulations gives notice to students with a GPA below 2.0 during the 1L Fall

      semester to continue to the following semester with remediation. See Exhibit #6- Paragraph

      #1501.

   457.   FIU Law Regulations gives no notice or remediation to students who’s GPA happens to

      fall below 2.0 after the 1L Spring semester and expels them immediately without benefit of

      remediation. See Exhibit #6- Paragraph #1601.

   458.   The Court must find that FIU Law’s scheme that allowed Ms. McLaughlin to have a final

      academic dismissal without FIU providing one single word about dismissal is

      unconstitutional.




                                                                                       Page 50 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 51 of 114



   459.   FIU Law had a duty to advise Ms. McLaughlin of poor academic performance and the

      possibility of academic expulsion especially since more than 20% of the 1L class was placed

      on probation.

   460.   In fact, because FIU never communicated any poor academic performance and was not

      placed in remediation, Ms. McLaughlin relied that she was not in peril of academic

      dismissal.

   461.   Ms. McLaughlin asserts that FIU Law carves out of notice of expulsion and remediation

      from students who had an unsuccessful 1L Spring semesters is a violation of Ms.

      McLaughlin’s right to equal protection because she received disparate treatment of similarly

      situated students as compared to other 1L students.

   462.   Plaintiff alleges that FIU Law Regulations is inherently unfair to students who only fall

      below 2.0 in the Spring semester at the end of the first year because FIU Law Regulations

      mandates an immediate and final academic dismissal without remediation while 1L Fall

      semester are afforded remediation.

   463.   Ms. McLaughlin did not receive the benefit of remediation because she fell into the donut

      hole of FIU Law Regulation’s contrived and inherently unfair scheme.

   464.   Contrastingly, FIU Law promoted many 1L students who had received an “F” or failing

      grade in a first year course to the 2L year of law school.

   465.   Contrastingly, FIU Law promoted many 1L students who were not awarded credit for all

      1L courses to the 2L year of law school.

   466.   Plaintiff alleges that FIU violated Ms. McLaughlin’s right to due process by making her

      academic dismissal final without any communication or notice.




                                                                                     Page 51 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 52 of 114



   467.   Plaintiff alleges that the inherently unfair FIU Law Regulations is a purposeful scheme to

      institutionally sanction FIU Law administration and law professors to unlawfully politically

      engineer the law school class.

          FACTS: FIU LAW VIOLATED THE ITS OWN ACADEMIC POLICIES AND
          REGULATIONS TO INTENTIONALLY DISADVANTAGE THE PLAINTIFF


   468.   FIU Law violated FIU Law Regulations to intentionally disadvantage the Plaintiff.

   469.   FIU Law violated Ms. McLaughlin’s right to due process because FIU Law arbitrarily

      and capriciously increased Ms. McLaughlin’s risk of academic dismissal.

   470.   FIU Law violated its own Regulations #1501 by placing students with GPA’s higher

      than 2.0 after the Fall semester in remediation.

   471.   FIU Law arbitrarily and capriciously placed several students with a GPA above 2.0 to

      enter into a remedial program and cut off the benefit of remediation at Ms. McLaughlin’s

      ranking.

   472.   FIU Law intentionally placed Ms. McLaughlin at the bottom or close to the bottom

      students without remediation.

   473.   FIU Law failed to provide any notice or publication of the possibility of jerry-rigging the

      FIU Law Regulations to capriciously benefit some students over others.

   474.   FIU Law capriciously allowed all or almost all students with GPAs below Ms.

      McLaughlin to receive the benefit of remediation to the detriment of the Plaintiff.

   475.   FIU Law gives one less required fundamental law class to remedial 1L students in the

      spring semester.

   476.   Therefore, remedial 1L students have four fundamental law school classes while non-

      remedial 1L students have five.



                                                                                       Page 52 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 53 of 114



   477.   FIU Law provides a remedial tutoring and support class to the 1L remedial student that is

      not available to the other students.

   478.   The remedial tutoring class is intended to provide support to increase the remedial

      students’ GPA.

   479.   The three credit remedial tutoring class is also not letter graded, but instead graded

      “Pass/Fail.”

   480.   Therefore, the remedial students have 3 credits less potential damage to their cumulative

      GPA because the “Pass/Fail” grade in the remedial tutoring class has no effect on the average

      GPA.

   481.   Ms. McLaughlin, a non-remedial student, did not receive the benefit of any of these

      advantages.

   482.   Ms. McLaughlin was not aware that several students with GPAs above 2.0 were

      receiving the benefits of the remedial program until several weeks into the spring semester.

   483.   FIU Law failed to inform Ms. McLaughlin of the existence of the benefits afforded to

      students with GPAs above 2.0.

   484.   FIU Law failed to offer or counsel Ms. McLaughlin any academic support knowing that

      she was arbitrarily placed at the bottom of the non-remedial students.

   485.   Plaintiff alleges that FIU Law’s arbitrary act of including students with GPAs above 2.0

      in the remedial program increased Ms. McLaughlin’s risk of academic expulsion.

   486.   The more than 40 remedial students with GPAs below 2.0 or slight above 2.0 received

      benefits that were intended to increase their GPA substantially above 2.0.

   487.   FIU Law arbitrarily and capriciously gave these benefits to several students whose GPA

      were between 2.0 and Ms. McLaughlin’s GPA of 2.2.



                                                                                      Page 53 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 54 of 114



   488.   FIU Law Regulations require a curve (“Grade normalization”) in ranking students in all

      1L classes. See Exhibit #6- Paragraph #1101 – 1104.

   489.   The advantage given to the students with GPAs between 2.0 and Ms. McLaughlin’s 2.2

      plus the grading curve placed Ms. McLaughlin at an even greater risk to fall below a GPA of

      2.0.

   490.   FIU Law violated FIU Law Regulations to the detriment of Ms. McLaughlin.

   491.   FIU Law failed to give Ms. McLaughlin any notice of the additional burden and

      disadvantage placed on her to compete with the students whose GPAs were above 2.0 and

      also received the advantage of the remedial program.

   492.   Plaintiff alleges that FIU Law cut off remediation support at Ms. McLaughlin’s GPA to

      purposely disadvantage her.

   493.   It is unreasonable to expect that Ms. McLaughlin, a 1L student, would be able to decipher

      and protect against the unfair scheme to which she was capriciously subjected.

   494.   Plaintiff asserts that FIU Law violated Ms. McLaughlin’s right to due process by either

      grossly, negligently, or intentionally placing Ms. McLaughlin at increased risk of academic

      expulsion without notice of FIU’s impermissible act of including students with GPAs above

      2.0 in the remedial program.

   495.   Plaintiff asserts that FIU Law violated Ms. McLaughlin’s right to equal protection by

      either grossly negligent or intentionally placing Ms. McLaughlin at increased risk of

      academic expulsion by treating similarly situated students disparately for the unconstitutional

      purpose of politically engineering the law school student body.




                                                                                       Page 54 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 55 of 114



   496.   Plaintiff alleges, in good faith, that FIU Law intentionally contrived Ms. McLaughlin’s

      Fall semester GPA and excluded her from remediation to cause an academic dismissal in

      retaliation of her political beliefs.

           Facts: FIU LAW VIOLATED PLAINTIFF’S RIGHT TO PROCEDURAL DUE
              PROCESS BECAUSE FIU LAW REGULATIONS CREATE A STRONG
          PRESUMPTION AGAINST READMISSION; CREATE A NON-REBUTTABLE
              PRESUMPTION OF FIU LAW INFALLIBILITY; DENIES ACCESS TO
             EDUCATIONAL RECORDS BUT REQUIRES CLEARLY CONVINCING
                             EVIDENCE FOR READMISSION

   497.   FIU Law violated Plaintiff’s right to procedural due process because Ms. McLaughlin’s

      first notice of academic dismissal was final and only permitted a “Petition for Readmission.”

      Exhibit 6, #1601.

   498.   The academic dismissal creates a non-rebuttable presumption of FIU Law infallibility of

      ministerial error or inaccurate recording without a careful and deliberate review of the

      educational records. Exhibit 6, #1602.

   499.   FIU Law Regulations codifies the Petition for Readmission to have a “strong

      presumption against readmission.” Exhibit 6, #1602.

   500.   FIU Law Regulations codifies the Petition for Readmission to require “compelling and

      extraordinary” reasons for readmission. Exhibit 6, #1602.

   501.   FIU Law Regulation fails to define or characterize what the “compelling and

      extraordinary” reasons might be.

   502.   FIU Law Regulations shifts the burden of proof for readmission to the student. Exhibit 6,

      #1602.

   503.   FIU Law Regulations denies the Petitioner for Readmission any access to her educational

      records or knowledge of the manner in which her grades were calculated.




                                                                                      Page 55 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 56 of 114



   504.   Plaintiff alleges that FIU Law Regulations violated Ms. McLaughlin’s procedural due

      process rights on its face.

   505.   Ms. McLaughlin’s academic expulsion was final without a review or any discussion with

      the student of any kind and only with a reapplication for admission that is highly prejudiced.

   506.   FIU Law notified Ms. McLaughlin of her academic dismissal by an Email addressed with

      another student’s name. See Exhibit #3.

   507.   Ms. McLaughlin immediately requested further instructions or directions on the

      readmission process.

   508.   FIU Law dismissed Ms. McLaughlin’s request for further instructions and postponed a

      response by stating that a letter from the Dean would be forthcoming.

   509.   FIU Law failed to provide timely instructions because Dean Ansah’s instruction letter

      was received by mail after the deadline for submission of her petition.

   510.   Plaintiff alleges that FIU Law grossly negligently, or intentionally failed to properly

      respond to Ms. McLaughlin’s request for assistance in the petition process because FIU Law

      had predetermined that Ms. McLaughlin’s readmission was denied.

   511.   On May 22, 2017, despite FIU Law’s failure to provide directions or assistance of any

      kind as to the manner of petitioned for readmission, Ms. McLaughlin timely petitioned for

      readmission.

   512.   Plaintiff based her petition on two issues:

             A. First, Ms. McLaughlin argued that the FIU Law Regulations are inherently unfair

                 on its face because it fails to provide the opportunity of remediation only at the

                 end of the second semester while providing remediation for other 1L first

                 semester students.



                                                                                       Page 56 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 57 of 114



                B. Second, Prof. Brown used non-academic standards to grade Ms. McLaughlin’s

                   LSV II due to personal animus.        Ms. McLaughlin stated that Prof. Brown

                   specifically stated that she would not apply the rubric standard to her assignments.

   513.   FIU Law Regulations’ disparate treatment is inconsistent with the standard of all other

      Florida law schools.

   514.   FIU Law Regulations fail to provide an academically dismissed student access to any

      records or the opportunity to review final grades or exams in preparation for the ASC

      hearing.

   515.   FIU Law Regulations fail to provide any procedure or remedy for students to challenge

      grades or review grades for inaccuracies or miscalculations.

   516.   On May 23, 2017, Ms. McLaughlin wrote a letter to Dean Ansah requesting permission

      for her attorney to be present at the hearing. See Exhibit #30.

   517.   Ms. McLaughlin, also, requested that her LSV 2 grade be reviewed prior to the hearing.

   518.   FIU Law, through its agent Dean Ansah, response was cursory. See Exhibit #30.

   519.   On May 31, 2017, Plaintiff arrived at the ASC hearing with the counsel of her choice.

   520.   FIU Law Regulations permits the possibility of the ASC hearing to be attended by the

      student’s attorney. See Exhibit #6- Paragraph #1604(3).

   521.   Ms. McLaughlin requested that her attorney attend the ASC petition hearing again, in

      person.

   522.   Ms. McLaughlin presented a Notice of Representation to Prof. Wasserman who refused

      to accept it.




                                                                                         Page 57 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 58 of 114



   523.    As described in ante and hereby incorporated, Prof. Wasserman, refused and physically

      blocked the Plaintiff’s attorney access to the ASC hearing while wearing basketball shorts

      and sneakers.

   524.    Professor Wasserman gave Ms. McLaughlin an ultimatum, that she either attend the

      hearing without counsel or she would have no hearing at all and forfeit her chance for

      readmission to FIU Law.

   525.    Ms. McLaughlin, faced with a coercive choice, was forced to attend the ASC hearing by

      herself and without the benefit of counsel.

   526.    Plaintiff alleges that Ms. McLaughlin was severely disadvantaged without the assistance

      of her attorney.

   527.    Ms. McLaughlin, a 21 year old first year law student, faced the Academic Standards

      Committee hearing alone against five experienced law professors including the Defendants,

      Prof. Wasserman and Prof. Schrier.

   528.    As mentioned above, Prof. Wasserman gave Ms. McLaughlin a grade of “D” in Civil

      Procedure. As mentioned above, Prof. Schrier gave Ms. McLaughlin a grade of “B-” in LSV

      I.

   529.    Plaintiff alleges that the ASC hearing was biased on its face because the committee

      members were Ms. McLaughlin’s previous instructors with non-neutral pre-determined bias.

   530.    Plaintiff alleges that the ASC hearing was unfair because FIU did not permit Ms.

      McLaughlin access to her education records including grades and exam scores to adequately

      argue her case for readmission.

   531.    FIU Law was in sole control of Ms. McLaughlin’s academic records including final exam

      grading.



                                                                                    Page 58 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 59 of 114



   532.   Ms. McLaughlin did not have the benefit of reviewing her education records, grades,

      exam or any document at all.

   533.   FIU Law Regulations require “clearly convincing” evidence to overcome a strong

      presumption against readmission. See Exhibit #6- Paragraph #1602.

   534.   It is improbable, if not impossible, to provide “clear and convincing” evidence without

      access to Ms. McLaughlin’s educational records.

   535.   Ms. McLaughlin faced a very rude, antagonistic, and contentious interrogation led by

      Prof. Wasserman, Chair of the ASC.

   536.   Ms. McLaughlin argued that Prof. Brown grading was biased and based on non-academic

      standards.

   537.   Ms. McLaughlin alleges that Prof. Brown had confronted her and stated that her support

      of President Trump was “immoral.”

   538.   Ms. McLaughlin asked that the ASC review Prof. Brown’s grading for inaccuracies and

      non-academic application of the rubric.

   539.   Prof. Wasserman stated that the Academic Standards Committee has “no jurisdiction to

      review grades.”

   540.   Prof. Wasserman stated that any grade dispute, grievance or inquiry would not be

      considered at the ASC hearing.

   541.   Ms. McLaughlin argued that it would be reasonable and fair to grant her another semester

      as a remedial student considering that she had not received any previous remediation and

      because other similarly situated students have received remediation.

   542.   Prof. Wasserman summarily denied Ms. McLaughlin’s request.




                                                                                    Page 59 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 60 of 114



   543.   Prof. Wasserman and Prof. Schrier both antagonistically berated Ms. McLaughlin for

      over thirty (30) minutes while Ms. McLaughlin respectfully withstood the assault.

   544.   Ms. McLaughlin states that the ASC hearing was a stressful and scarring experience that

      she did not deserve or provoke.

   545.   Ms. McLaughlin alleges that the ASC hearing was pre-determined because the hearing

      was conducted by the professor defendants that are alleged to have tampered with Ms.

      McLaughlin’s grades because of political animus.

   546.   Ms. McLaughlin alleges the ASC hearing was a sham because the committee never

      undertook a review of any of Ms. McLaughlin’s grades for accuracy and computational

      errors.

   547.   Ms. McLaughlin was denied readmission without benefit of a summary of evidence or

      reason for the decision.

   548.   FIU is likely to argue that Ms. McLaughlin’s academic dismissal was purely based on

      academic reasons and meant to conform to the American Bar Association’s accreditation

      requirements that a student may continue enrollment only if the law student can manage the

      law school curriculum, are able to successfully graduate, and can be expected to pass the bar.

   549.   Ms. McLaughlin states that those criteria were not met in this case, because Ms.

      McLaughlin has graduated from an accredited law school.

   550.   Plaintiff alleges that FIU through its agents purposely disadvantaged Ms. McLaughlin to

      fraudulently maintain an academic dismissal in retaliation for her political beliefs.

   551.   Ms. McLaughlin alleges that FIU’s unconstitutional and unlawful actions were not

      motivated by Ms. McLaughlin’s academic ability, but by an unlawful goal of culling FIU’s




                                                                                        Page 60 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 61 of 114



      law school student body of conservative students and preventing Ms. McLaughlin from ever

      becoming an attorney that would support a conservative political agenda.

    Facts: FIU, THE GOVERNING UNIVERSITY, VIOLATED FERPA LAW TO COVER-UP LAW
                             PROFESSORS’ MALFESEANCE


   552.   FIU, the governing university, hereinafter known as FIU, violated FERPA by failing to

      provide proper notice to law students, failing to timely provide all educational records,

      failing to grant a neutral FERPA hearing, obstructing the plaintiff from placing an

      explanatory statement on the educational records and infringing the plaintiff’s right to advice

      of counsel.

   553.   At the time of Ms. McLaughlin’s matriculation, FIU failed to provide FERPA notice to

      law students.

   554.   In 2016, FIU Law did not make any mention of FERPA on the College of Law website;

      or in the FIU Law Regulations; or on any published material concerning the law school.

   555.   The governing university does provide FERPA notice separately to the undergraduates on

      the undergraduate website and FIU School of Medicine provides separate FERPA notice on

      the medical school website.

   556.   In FIU’s response to the DOE notice of investigation, FIU failed to provide any proof that

      the College of Law provided FERPA notice in 2016-2017 on their website.

   557.   Subsequently, FIU Law modified the College of Law website to show a FERPA notice in

      response to Ms. McLaughlin’s FERPA complaint in 2018.

   558.   In fact, FIU attempted to defraud the DOE by providing evidence of FERPA notice for

      the following year, 2018, not in dispute.




                                                                                       Page 61 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 62 of 114



   559.   FIU has argued that the governing university and the College of Law are the same entity

      and that FERPA notice to the undergrads is sufficient notice to the law students. See Exhibit

      #40.

   560.   FIU Law acts like a separate entity and does not direct law students to the undergraduate

      website.

   561.   However, FERPA notice requirements are that a student is reasonably likely to receive

      Notice of FERPA rights pursuant to 34 CFR 99.7(b).

   562.   Ms. McLaughlin asserts that FIU fails to defeat Ms. McLaughlin’s DOE complaint that

      they failed to provide proper or adequate FERPA notice.

   563.   From June to August 2017, Ms. McLaughlin’s counsel made several requests to obtain all

      of Ms. McLaughlin’s academic records from FIU Law.

   564.   On June 16, 2017, Ms. McLaughlin requested all of her student records pursuant to

      FERPA. See Exhibit #37.

   565.   On June 21, 2017, Isis Carbajal, General Counsel, acknowledged Ms. McLaughlin’s

      FERPA request and apologized for not having responding sooner but that they would make

      the records available promptly pursuant to FERPA. See Exhibit #37.

   566.   As of July 18, 2017, FIU had failed to provide a single student records or after (32)

      thirty-two days and several requests. See Exhibit #38.

   567.   FIU was in violation of FIU Regulation 108 of their own published (30) thirty day

      requirement to make available FERPA educational records as stated on the FIU

      undergraduate website. See Exhibit # 28.

   568.   As of August 4, 2017, or (49) forty-nine days later, FIU still owed Ms. McLaughlin

      student records.



                                                                                     Page 62 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 63 of 114



   569.   FIU has failed to defeat Ms. McLaughlin’s complaint that FIU failed to provide all her

      educational records within the statutory limit or within FIU’s policy.

   570.   FIU made the request process extremely burdensome because FIU was reluctant to

      disclose evidence of FIU Law nefarious acts.

   571.   Additionally, FIU intentionally misrepresented to the DOE that Ms. McLaughlin

      requested educational records on June 27, 2017, in its answer to the notice of investigation.

   572.   FIU’s falsehood can only be attributed to either FIU’s poor record keeping or more likely

      a purposeful deception.

   573.   FIU Regulation 108 states that if the accuracy of educational records remains in dispute

      the matter will be referred for a FERPA hearing.

   574.   FIU disregarded FIU Regulation 108 and failed to refer the dispute for a FERPA hearing.

   575.   FIU failed to determine if all of Ms. McLaughlin’s educational records are accurate

      pursuant to 34 CFR 99.20(b).

   576.   On August 25, 2017, FIU admits that all of Ms. McLaughlin’s grades have not been

      reviewed for inaccuracies, miscalculation or recording errors. See Exhibit #11.

   577.   On December 21, 2017, FIU admits that only LSV 2 grade was reviewed. See Exhibit

      #12.

   578.   On July 11, 2018, FIU admitted for the third time that they only reviewed one grade for

      inaccuracies. See Exhibit #40.

   579.   FERPA states that an educational institution must determine if the educational records are

      accurate and then make a finding.




                                                                                        Page 63 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 64 of 114



   580.   FIU cannot possibly determine if Ms. McLaughlin’s educational records including her

      transcript without having reviewed all grades for inaccuracies, miscalculations, or

      misreporting.

   581.   FIU must provide a FERPA hearing if a student believes that her educational records are

      inaccurate or misleading.

   582.   Ms. McLaughlin notified FIU’s President Rosenberg that she believed her educational

      records are inaccurate.

   583.   FIU failed to provide a FERPA hearing pursuant 34 CFR 99.20(c).

   584.   FIU denied Ms. McLaughlin’s right to place an explanatory statement on her educational

      record.

                            Facts: FLORIDA BOARD OF GOVERNORS

   585.   On December 4, 2017, the Florida Board of Governors (FBG) received Ms.

      McLaughlin’s complaint.

   586.   On December 6, 2017, Ms. Isis Elijah, FBG’s assistant counsel answered the complaint.

      See Exhibit #14.

   587.   Ms. Elijah failed to disclose that she was FIU’s former employee (six months previous)

      and personal friend of FIU’s current general counsel. Ms. Elijah failed to disclose that she

      appeared concurrently on FIU’s website.

   588.   On December 11, 2017, Ms. McLaughlin objected to Ms. Elijah’s participation or control

      of the complaint’s investigation because of probable bias and possibly conflict of interest.

      See Exhibit #16.

   589.   FBG did not answer Ms. McLaughlin’s objections.




                                                                                    Page 64 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 65 of 114



   590.   The FBG never reached out or communicated with Ms. McLaughlin at all except for the

      final determination.

   591.   On January 26, 2018, the FBG made that determination without ever conducting an

      investigation or an inquiry into any facts. See Exhibit #17.

   592.   The FBG admits that it made its determination without any response from FIU.

   593.   In fact, the letter of determination stated that FIU’s “unsolicited response bore no

      material influence on the determination.” See Exhibit #17.

   594.   The admitted fact that the FBG failed to request a response from FIU confirms that the

      FBG failed to investigate.

   595.   The admitted fact that the FBG failed to request a response from FIU demonstrates that

      the determinations letter was predetermined and a sham.

   596.   The FBG through the Office of Inspector General made a determination as a matter of

      law concerning legal issues of fundamental constitutional rights when it has no authority to

      make such determinations.

   597.   The FBG’s forwarding of the complaint to Office of Inspector General is a severe

      dereliction of duty.

   598.   The FBG dismissal was addressed from Rebekah Weeks, Investigation and Audit

      Specialist.

   599.   The alleged author, Ms. Rebekah Weeks (an Audit Specialist) is not an attorney.

   600.   The Office of Inspector General has no legal right to make determinations based on the

      interpretation and application of federal constitutional rights and FERPA.




                                                                                    Page 65 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 66 of 114



   601.   The Inspector General’s office has no authority to make determinations on student

      complaints’ concerning Florida unconstitutional infringement of freedom of speech, political

      expression, and tortious act.

   602.   The determination letter admits to reviewing allegations concerning civil rights and

      FERPA rights.

   603.   The Office of Inspector General determined that FIU acted in “good faith” to comply

      with request of educational records.

   604.   The determination failed to acknowledge that FIU took more than (45) forty-five days

      and several detailed request to provide incomplete educational records.

   605.   The Office of Inspector General determined that the student failed to initiate and

      complete a “grievance” process.

   606.   The Office of Inspector General failed to acknowledge that the grievance process in not a

      FERPA hearing and insufficient procedure for allegations of due process violations, fraud,

      and malfeasance.

   607.   The determination failed to acknowledge that FIU admitted to reviewing only one grade

      for computational error several months after Ms. McLaughlin’s dismissal despite the fact that

      Ms. McLaughlin’s complaint alleged fraudulent acts by several professors and in several

      different classes.

   608.   The determination failed to review or acknowledge Ms. McLaughlin’s claims of a hostile

      educational environment.

   609.   Ms. McLaughlin asserts that the letter of determination was arbitrary and capricious

      because the FBG made no investigation; disregarded FIU’s response which clearly admits an




                                                                                     Page 66 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 67 of 114



      inadequate review of Ms. McLaughlin’s educational record and failed to communicate with

      Ms. McLaughlin.

   610.   The FBG’s determination lacked basic fairness and neutrality.

   611.   FBG did not offer Ms. McLaughlin an opportunity for rebuttal.

   612.   On February 6, 2018, Ms. McLaughlin disputed the determination in detail. See Exhibit

      #41.

   613.   Ms. McLaughlin received no answer to the rebuttal.

   614.   Ms. McLaughlin alleges that the FBG never had any good faith intention to properly

      investigate Ms. McLaughlin’s complaint and was only interested in protecting FIU.

   615.   The FBG failed in its statutory mandate to protect the student, Ms. McLaughlin.

                             Facts: U.S. DEPARTMENT OF EDUCATION

   616.   The DOE has failed to timely and effectively process Ms. McLaughlin’s FERPA

      complaint.

   617.   As of the filing of this complaint, the DOE has failed to make a finding for 952 days

      since the DOE was in receipt and 779 days since the DOE sent a Notice of Investigation and

      601 days since the DOE stated that the investigation was nearing completion.

   618.   DOE failure to take action has de facto denied Ms. McLaughlin the opportunity to access

      and review her education records and have a neutral hearing and place an explanatory

      statement on her educational records.

   619.   Ms. McLaughlin alleges that she has faced a loss of reputation due to the DOE’s failure

      to make a determination in her complaint.

   620.   Ms. McLaughlin likely lost out on important educational and employment opportunities.




                                                                                     Page 67 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 68 of 114



   621.   DOE has facilitated FIU perpetrating the fraud of disseminating inaccurate educational

      records such as her transcript and grades because FIU continues to release an inaccurate

      transcript.

   622.   The DOE failed to act as an intermediary to facilitate the resolution of the dispute.

   623.   The DOE was in timely receipt of Ms. McLaughlin’s complaint on December 4, 2017.

   624.   The complaint was addressed to both the Office of Civil Rights and FPCO.

   625.   The DOE forwarded the complaint to the OCR.

   626.   The DOE failed to forward the complaint to the FPCO.

   627.   The DOE admitted mishandling Ms. McLaughlin’s complaint. See Exhibit #23.

   628.   On March 8, 2018, OCR denied the complaint for lack of jurisdiction.

   629.   As per OCR’s instructions, I contacted Cerrone Lockett, Esq. at the OCR for information.

   630.   On March 13, 2018, Ms. Lockett stated “I don’t know anything about the Department of

      Education. I don’t know anything about the Family Policy Compliance Office. I am just an

      attorney in Atlanta.”

   631.   Ms. Lockett replied to the inquiry about a direct contact person or telephone number or

      email by stating, “I don’t know and I don’t know have any telephone numbers for the FPCO

      and I can’t look it up.” She then referred Ms. McLaughlin to main website.

   632.   On March 30, 2018, the DOE emailed a nasty, unhelpful response to our inquiry

      requesting a status update concerning the complaint addressed to the FPCO. See Exhibit

      #42.

   633.   Mr. Frank Miller, Deputy Director FPCO, laid the blame of the DOE mishandling of the

      complaint on Ms. McLaughlin, the student.




                                                                                        Page 68 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 69 of 114



   634.   The DOE misdated Ms. McLaughlin’s complaint with a date that would have placed her

      complaint beyond the statutory filing limit.

   635.   The DOE did not apologize nor did they try to expedite or mitigate the unnecessary more

      than 120 day delay due to the DOE’s admitted mishandling of the complaint

   636.   On April 17, 2018, Ms. McLaughlin sent a letter #1 of complaint directly to Secretary

      Elisabeth DeVos, and Mr. Dale King, Director FPCO. See Exhibit #43.

   637.   On October 18, 2018, Ms. McLaughlin sent letter #2 of complaint directly to Secretary

      DeVos concerning the DOE’s mishandling of the Notice of Investigation. See Exhibit #44.

   638.   On December 7, 2018, Ms. McLaughlin sent letter #3 of complaint directly to Secretary

      DeVos. See Exhibit #45.

   639.   On April 22, 2019, Ms. McLaughlin sent letter #4 of complaint directly to Secretary

      DeVos concerning the excessive delay in making a findings letter. See Exhibit #46.

   640.   The DOE provided reliance that the DOE would expedite Ms. McLaughlin’s complaint.

   641.   On May 3, 2018, Mr. Dale King responded and provided reliance that the DOE would

      expedite Ms. McLaughlin’s complaint.

   642.   Ms. McLaughlin alleges that FPCO had direct communication with FIU Law and did not

      inform Ms. McLaughlin of the communication nor allow her a chance to respond or provide

      clarifying information.

   643.   On May 29, 2018, the DOE sent FIU a Notice of Investigation.

   644.   The DOE’s violated rule 34 CFR 99.65 by substantially exceeding the permissible

      communication because Mr. King provided FIU a detailed blueprint of defenses and

      justification in the notice of investigation.

   645.   The DOE provided FIU a complete blueprint of defenses and justifications with citations.



                                                                                    Page 69 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 70 of 114



   646.   FIU availed itself of the FPCO’s justification by quoting the notice of investigation

      extensively.

   647.   In fact, FIU quoted the notice of investigation more than five times and used three large

      block quotes.

   648.   The DOE misrepresented Joint Statement in Explanation of Buckley/Pell Amendment

      Vol 120 Page 39862 through 39866 by cherry picking one sentence to favor FIU.

   649.   The DOE’s notice of investigation mischaracterized the reliance on the Joint Statement as

      authority by intentionally omitting the pertinent statement which allows grades to be

      reviewed for inaccuracy and misleading information pursuant to FERPA. See Exhibit #47.

   650.   The DOE’s notice of investigation is an overt demonstration of the bias against the

      student complainant.

   651.   Contrastingly, the DOE never provided Ms. McLaughlin with any guidance or

      information during this entire complaint process.

   652.   On July 11. 2018, FIU filed a response that admitted to failing to investigate, failing to

      provide reasonable notice, denying the assistance of counsel.

   653.   FIU stalled and dragged their feet to provide access to all of Ms. McLaughlin’s

      educational records within the statutory mandated 45 days violating 34 CFR 99.10(b)

      because FIU intended to prevent Ms. McLaughlin’s readmission to FIU by the Fall semester.

   654.   FIU violated 34 CFR 99.7(b) because FIU Law failed to provide students FERPA notice

      that was reasonably likely to inform law students of their rights.

   655.   In fact, FIU attempted to defraud the DOE by providing evidence of the law school’s

      FERPA notice for the year after Ms. McLaughlin’s matriculation 2018 and pass it off as

      compliance for 2016.



                                                                                      Page 70 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 71 of 114



   656.   FIU Law changed their law school website in response to Ms. McLaughlin’s complaint

      and then FIU misrepresented that the website existed while Ms. McLaughlin was a student

      without ever providing any evidence or documentation.

   657.   Again, FIU attempted to defraud the DOE by claiming that FIU had not received a

      request for records until June 27, 2017 and then delivering all records by August 4, 2017 and

      thereby, remaining in compliance.

   658.   Ms. McLaughlin had provided the DOE the indisputable emails that educational records

      were requested on June 16, 2017 and that Ms. Carbajal, FIU General Counsel, acknowledged

      receipt and expressed her understanding by stating “I am coordinating with the Law School

      the review of records available to your client pursuant to FERPA.” See Exhibit #38.

   659.   FIU was in violation of 34 CFR 99.10(b), prima facie, because FIU made available the

      last incomplete batch of records on August 4, 2017 or (48) forty-eight days later.

   660.   FERPA permits an educational institution to give more rights to students at their

      discretion such that FIU imposed itself a duty to provide FERPA records within (30) thirty

      days instead of (45) forty-five days.

   661.   FIU was also in violation of FIU Regulation 108, which states that all FERPA must be

      made available within (30) thirty days of request because FIU did not begin to provide

      educational records until July 20, 2017 or (34) thirty-four days after the initial request.

   662.   FIU made the process of obtaining FERPA educational records exceptionally

      burdensome and Ms. McLaughlin was forced to make multiple detailed requests and multiple

      calls to enforce a vested right granted to her by federal law. See Exhibit #48 and #49.

   663.   FIU never finished providing all the educational records Ms. McLaughlin requested

      because FIU was trying to cover up FIU Law professors’ malfeasance.



                                                                                          Page 71 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 72 of 114



   664.   FIU, through its agents, admits to denying Ms. McLaughlin’s rights to a fair FERPA

      hearing with an impartial arbiter; denied her the opportunity to place a statement on her

      educational record; and denied the assistance of counsel.

   665.   FIU, through its agent Ms. Iris Elijah, admitted that FIU “refused to consider Ms.

      McLaughlin’s request for a hearing.” See Exhibit #40.

   666.   Ms. Elijah contends that FERPA does not require a hearing for the review of grades, but

      fails to rely on any statute, regulation or case law for its assertion.

   667.   FIU failed to disclose that the Joint Statement clearly says that student complainants may

      “challenge the accuracy of institutional records which record the grade which was actually

      given. Thus, the parent or student could seek to correct an improperly recorded grade.” See

      Exhibit #47- Joint Statement p. 39862.

   668.   Additionally, FIU fails to comply with case law in that FERPA permits the challenge of

      ministerial error in grade assignments. See Tarka v. Cunningham, 917 F.2d 890, 891 (5h Cir.

      1990).

   669.   On August 17, 2017, Ms. McLaughlin had undisputedly challenged the accuracy and

      manner in which her grades were recorded directly to FIU’s Pres. Rosenberg and stated that

      her “final grades are inaccurate and misleading: specifically grades provided by Prof. Brown,

      Wasserman, Baker and Schrier, a least.”

   670.   Ms. McLaughlin made it very clear that she believed that she may not have received

      proper credit for all her assignment and that some professors may have tampered with

      scantron scores and improperly recorded them.

   671.   As per 34 CFR 99.20(b) an educational institution is required to “decide” whether to

      amend educational records.



                                                                                      Page 72 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 73 of 114



   672.   FIU denial of a FERPA hearing was arbitrary and capricious because FIU never reviewed

      all her records for inaccuracy to correctly “decide” whether to amend Ms. McLaughlin’s

      educational records.

   673.   As of December 21, 2017, FIU through its General Counsel admits to failing to review all

      of Ms. McLaughlin’s educational records and grades for computational errors despite (6) six

      months having elapsed.

   674.   It is impossible for FIU to know whether Ms. McLaughlin’s concerns and allegations had

      any merit without a proper review of all her grade calculations and grade recording.

   675.   FIU’s “decision” to not amend Ms. McLaughlin educational record was not based on any

      factual and thorough review.

   676.   After FIU’s arbitrary “decision” to not amend Ms. McLaughlin’s educational records

      then FERPA vests the right to a FERPA hearing in the student if the student believes that her

      records are inaccurate or misleading pursuant to 34 CFR 99.20(c).

   677.   FIU also violated FIU Regulation 108 because the dispute remained “unsettled”

      necessitating a FERPA hearing.

   678.   FIU violated 34 CFR 99.21 by denying Ms. McLaughlin the opportunity to present

      evidence before a neutral arbiter to correct her educational records and possibly be reinstated

      as a law student and continue her law school education at FIU.

   679.   In the event of an adverse decision, FIU violated 34 CFR 99.21(b)(2) by denying Ms.

      McLaughlin her right to place an explanatory statement on her educational records and thus

      giving Ms. McLaughlin a better chance of admission to another law school.

   680.   FIU violated 34 CFR 99.22(d) by denying Ms. McLaughlin the assistance of counsel of

      her choice in a dispute concerning the accuracy of her educational records.



                                                                                       Page 73 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 74 of 114



   681.   FERPA does not vest in the educational institution the right to redefine a FERPA dispute

      about the accuracy of educational records to a student grievance and thus avoiding all

      statutory compliance.

   682.   FIU, through its agent Marci Rosenthal, intended to disadvantage Ms. McLaughlin and

      unethically obtain discovery because FIU was in possession of a Notice of Intent to Litigate.

   683.   FIU’s response contained no less than ten (10) untruth, mischaracterization and

      omissions.

   684.   FIU’s response perpetrated a fraud on the DOE by submitting evidence of FERPA

      compliant notice of academic year 2018 instead of the disputed academic year 2016-17.

   685.   In fact, FIU Law changed its website and other printed material in response to Ms.

      McLaughlin’s complaint and tried to dodge detection by fraudulently claiming that the

      evidence existed in 2016.

   686.   DOE has knowledge that FIU failed to substantiate FERPA compliance of providing

      reasonable notice to law students in violation of 34 CFR 99.7(b) and yet has taken no action

      against FIU.

   687.   Despite, FIU having taken corrective action to add FERPA notice on the law school

      website, DOE has a statutory duty to make a finding that at the time of Ms. McLaughlin’s

      matriculation FIU was in violation of 34 CFR 99.7(b).

   688.   FIU outright intentionally deceived the DOE by stating that no record exists of Ms.

      McLaughlin request of FERPA records on June 16, 2017.

   689.   Ms. McLaughlin had provided absolute proof of an email request of educational records

      on June 16, 2017 and FIU General Counsel’s response stating that she was “coordinating




                                                                                      Page 74 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 75 of 114



      with the Law School the review of records available to your client pursuant to FERPA.”

      [emphasis added]. See Exhibit #38.

   690.   FIU intentionally misrepresented the date of the request to fraudulently place FIU in

      compliance 34 CFR 99.10(b) (providing educational records within forty-five (45) days).

   691.   FIU will likely claim that this misstatement was a mere oversight or that FIU lost that

      email thread.

   692.   However, FIU has shown a pattern of repeated deception and unethical behavior that

      lends the defense of mistake as incredulous.

   693.   Nevertheless, if FIU lost the sentinel email thread concerning providing access to

      educational records, it is prima facie evidence of failure to maintain adequate record-keeping.

   694.   FIU blatantly lied again in that FIU stated Ms. McLaughlin had recanted her request to

      review and copy her educational records and requested that they be mailed on July 18, 2017;

      FIU failed to provide not one single document in support of this statement.

   695.   FIU admitted in their response that FIU still owed educational records on August 7, 2018

      or a total of fifty-two (52) days from the request date.

   696.   DOE has knowledge that FIU admits violating 34 CFR 99.10(b) (providing educational

      records within forty-five (45) days) and continues to fail to take any action against FIU.

   697.   FIU admitted that they denied review of educational records because grades and exam

      scores are not covered under FERPA.

   698.   The challenge of grade miscalculation or misreporting of multiple choice exams scores or

      failure to account for completed assignment in grade calculations is governed under FERPA.

      See Tarka v. Cunningham, 917 F.2d 890, 891 (5th Cir. 1990) (FERPA permits the challenge

      of ministerial errors in grade assignments).



                                                                                        Page 75 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 76 of 114



   699.   The Joint Statement states that “It is intended only that there be procedures to challenge

      the accuracy of institutional records which record the grade which was actually given. Thus,

      the parents or student could seek to correct an improperly recorded grade.” See Exhibit #47-

      Joint Statement Vol 120 Page 39862 through 39866

   700.   FIU failed to cite any case law or authority that supports their contention that no dispute

      involving grades is governed by FERPA.

   701.   The DOE is aware that FIU denied a FERPA hearing because FIU decided not to amend

      Ms. McLaughlin’s grades upon reviewing only one grade (LSV 2) for inaccuracies and failed

      to take an action.

   702.   The DOE is aware that FIU is in violation of 34 CFR 99.20(b) by failing to properly

      decide whether to amend the education record without conducting a proper review and failed

      to take any action.

   703.   The DOE is aware that FIU is in violation of 34 CFR 99.21 for failing to afford Ms.

      McLaughlin a neutral arbiter, an evidentiary hearing and a written finding and failed to take

      any action.

   704.   The DOE is aware that FIU failed to allow Ms. McLaughlin to place an explanatory

      statement on her educational records in violation of 34 CFR 99.21 and failed to take any

      actions.

   705.   The DOE is aware that FIU denied the assistance of counsel as per Ms. McLaughlin’s

      request in violation of 34 CFR 99.22(d) and failed to take any action.

   706.   The DOE has failed to reject FIU’s contention that the challenge of misleading and

      inaccurate grades is proper according to the Joint Statement.




                                                                                       Page 76 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 77 of 114



   707.   It is very clear that the DOE is aware that FIU is in FERPA violation and continues to fail

      to take any statutorily mandated action against FIU because of the excessively cozy

      relationship with FIU.

   708.   The DOE is aware that FIU unethically used the holding of Ewing and Horowitz to deny

      Ms. McLaughlin the assistance of counsel because FIU knows that neither of these cases

      applies to FERPA.

   709.   The DOE never notified Ms. McLaughlin of FIU’s answer to the notice of investigation.

   710.   On August 29, 2018, Ms. McLaughlin sent a letter requesting the status of the

      investigation.

   711.   Ms. McLaughlin alleges that at every step the DOE failed to communicate with Ms.

      McLaughlin and keep her informed of any developments with the investigation.

   712.   The DOE delayed and stalled any action on Ms. McLaughlin. The DOE’s conduct can

      best be characterized as “pulling teeth” to get any communications i.e. the DOE was in

      possession of FIU’s answer for fifty-eight (58) day without notifying the student complainant

      or taking any action.

   713.   On October 5, 2018, Ms. McLaughlin rebutted FIU’s answer.

   714.   Ms. McLaughlin’s rebuttal delineated all of FIU’s inaccuracies, mistruths, and

      misrepresentations as stated ante and vigorously complained about the DOE mistreatment of

      the plaintiff.

   715.   On October 18, 2018, Ms. McLaughlin sent a letter to Secretary DeVos, again formally

      complaining of the FPCO’s bias, unhelpful and purposely obstructive actions.

   716.   On November 1, 2018, Ms. McLaughlin received a phone call from Mr. Michael Hawes,

      the new Director of the FPCO, who admitted that there certainly “was no parity between



                                                                                       Page 77 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 78 of 114



      student and the educational institution treatment” and characterized the FPCO actions as

      “unfortunate.”

   717.   Mr. Hawes also stated that he could not confirm or deny whether the FPCO was in

      possession of Ms. McLaughlin’s full complaint with exhibits.

   718.   It is outrageous that the FPCO was uncertain about the status of the complaint’s

      documentation after more than twenty-one (21) months.

   719.   On November 21, 2018, the DOE, through its agent Mr. Michael Hawes, in response to

      Ms. McLaughlin’s email asking for a status update emailed that “We are nearing completion,

      and expect to have a response to you shortly.”

   720.   Mr. Hawes failed to respond to subsequent emails on November 27, and December 7,

      2018 asking for a status update.

   721.   On December 9, 2018, Ms. McLaughlin sent letter #4 to Secretary DeVos, complaining

      about the failure to respond and properly communicate and the excessive delay in processing

      Ms. McLaughlin’s complaint.

   722.   On December 20, 2018, Mr. Hawes emailed that DOE had a few conversation with FIU,

      in which FIU admits that Ms. McLaughlin did indeed make a FERPA request on June 16,

      2017 and that FIU began to provide partial records on July 27, 2017.

   723.   FIU statement is an undisputable admission that they violated FIU Regulation 108 as per

      FIU FERPA regulation.

   724.   FIU deceptively did not address the fact that FIU provided records in incomplete batches

      through August 7, 2017 or more than fifty-two (52) days after the initial request in violation

      of 34 CFR 99.10(b).




                                                                                      Page 78 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 79 of 114



   725.   FIU also admits that they misplaced Ms. McLaughlin’s FERPA request and that FIU

      “was unable to locate, has since been located.”

   726.   FIU’s admission of misplacing the sentinel email, where Ms. McLaughlin makes a

      FERPA request, is an admission of inaccurate record keeping.

   727.   FPCO cannot possibly interpret FERPA’s legislative intent to mean that an educational

      institution can string a student for more than a month, give incomplete records and require

      multiple detailed requests to overly burden and exasperate the student.

   728.   FIU also blatantly lied to FPCO about FERPA notice on the law school website in 2016

      and failed to provide any proof.

   729.   On December 21, 2019, Mr. Hawes called asking for a copy FIU’s Academic Policies

      and Regulations (which was included with the original complaint).

   730.   On January 9, 2019, Mr. Hawes assured Ms. McLaughlin’s counsel that her complaint

      was one of the FPCO top five priorities.

   731.   On March 22, 2019, Mr. Hawes again emailed, “I apologize for the delay, but we are still

      working through some issues regarding your daughter’s [Ms. McLaughlin] case with our

      General Counsel’s office. I hope to have more news soon.”

   732.   On April 24, 2019, Mr. Hawes replied by email and stated “Please forgive the tardiness

      of my reply to your email . . . . Your daughter’s investigation is still under review by our

      General Counsel’s office, but I did receive word this morning that there has been movement

      on the case. I will let you know as soon as we are able to issue the findings letter.”

   733.   On April 29, 2019, Mr. Hawes emailed that Ms. McLaughlin’s complaint was still “at the

      top of my list.” See Exhibit #50.

   734.   The DOE never contacted the Ms. McLaughlin again for another six (6) months.



                                                                                        Page 79 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 80 of 114



   735.   The Plaintiff alleges that the DOE purposefully and maliciously used stall tactics to

      disadvantage Ms. McLaughlin and favor FIU, the educational institution.

   736.   On October 9, 2019, the DOE mailed Ms. McLaughlin requesting confirmation that the

      DOE was in possession of all submitted documents.

   737.   Ms. McLaughlin alleges that the DOE continues to use baseless and frivolous requests to

      stall producing a findings letter.

   738.   On October 24, 2019, Ms. McLaughlin responded to Mr. Miller by email and fax

      confirming that the FPCO was in possession of all submitted documents substantively.

   739.   Again, Ms. McLaughlin also contested that the DOE has maliciously stalled the

      determination because of discrimination against Ms. McLaughlin.

   740.   The DOE has failed to provide regular status updates.

   741.   The DOE has left Ms. McLaughlin in the dark on the progress of her complaint and failed

      to effectively communicate with Ms. McLaughlin.

   742.   The DOE has intentionally stalled making a determination on Ms. McLaughlin’s

      complaint in order to prevent Ms. McLaughlin from filing suit within the statute of

      limitations.

   743.   The Inspector General’s Report states that any complaint older than six (6) months is

      considered “backlogged.” See Exhibit #51

   744.   The DOE’s actions have shown callous disregard for Ms. McLaughlin’s complaint.

   745.   The DOE’s actions demonstrate a bias favoring educational institutions against the rights

      of the students.                                                                            .

   746.   FERPA’s statutory enforcement obligations under 29 US Code Section 1232g(f) and (g)

      are to appropriately enforce and resolve FERPA complaints.



                                                                                      Page 80 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 81 of 114



   747.    The DOE failed to protect Ms. McLaughlin’s vested rights as FERPA intended.

                              FIRST CAUSE OF ACTION
          VIOLATION OF PLAINTIFF’S FIRST AMENDMENT RIGHT TO FREEDOM OF
                         SPEECH AND POLITICAL EXPRESSION

   748.    Plaintiff repeats and re-alleges each of the facts and allegations contained in paragraph 1

      to 747 in this complaint.

   749.    The First Amendment’s Freedom of Speech Clause prohibits the federal government

      from suppressing students’ right to freedom of speech and political expression.

   750.    The First and Fourteenth Amendment of the U. S. Constitution and Florida’s Constitution

      prohibits the State of Florida through the Florida Board of Governors and its public

      universities to infringe conservative students’ exercise of political expression.      See US

      Constitution Amendment 1 and 14 and Fla. Const. Art. 1 Sec. 4.

   751.    The First and Fourteenth Amendment and Florida’s Constitution prohibits the

      governments’ discrimination based on political viewpoint in any form including the

      expulsion of a conservative student for her political beliefs.

   752.    The Fourteenth Amendment and the Florida Constitution prohibit FIU’s abuse of power

      that expels students for conservative political beliefs.

   753.    The First Amendment prohibits FIU, as a governmental agency to use HOSTILE

      EDUCATIONAL ENVIRONMENT as an instrumentality to infringe Ms. McLaughlin’s

      right to freedom of political expression.

   754.    FIU Law sanctions a system that permitted the unbridled authority by its law professors

      to use non-academic standards to determine Ms. McLaughlin’s matriculation based on

      political discrimination.




                                                                                        Page 81 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 82 of 114



   755.   FIU permitted a hostile educational environment that offended and threatened

      conservative, Trump supporting students.

   756.   FIU, permitted a biased and intimidating classroom environments that stifled the free and

      uninhibited exchange of ideas.

   757.   FIU, the governing university, colluded with the offending law professors and the FIU

      Law administrators to cover-up and validate the unconstitutional expulsion due to political

      retaliation and for Ms. McLaughlin’s support of President Trump.

   758.   FIU failed to investigate allegations of political discrimination and retaliation to maintain

      Ms. McLaughlin’s unconstitutional expulsion.

   759.   FIU withheld material educational records and denied a FERPA hearing to cover-up

      professor malfeasance and political discrimination.

   760.   FBG discriminated and infringed the Plaintiff’s right to freedom of political expression

      by failing to investigate the Plaintiff’s complaint and by lacking a fair and neutral system to

      process student complaints of violation of constitutional rights.

   761.   DOE’s actions and failure to act aided FIU’s infringement of Ms. McLaughlin’s right to

   free speech and right to political expression.

   762.   DOE showed a detrimental bias based on political beliefs towards Ms. McLaughlin’s

      FERPA complaint from the outset and throughout the complaint process.

   763.   Ms. McLaughlin has a private cause of action under Florida’s incorporation of FERPA

      pursuant to FL Stat 1002.22.

   764.   Florida’s private cause of action provides an equitable remedy of permitting a FERPA

      complainant access to her educational records; a hearing with a neutral arbiter and the

      opportunity to place an explanatory statement concerning inaccurate or misleading records.



                                                                                        Page 82 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 83 of 114



   765.   Ms. McLaughlin asserts that a neutral FERPA hearing would have revealed inaccurate

      and/or fraudulent grading motivated by political engineering and the attempt to suppress

      conservative political expression.

   766.   The DOE initiated a Notice of Investigation (finding Ms. McLaughlin’s FERPA

      complaint to have merit) then intentionally failed to finish a findings letter would have given

      clarity as to the legal basis for private cause of action against FIU.

   767.   The DOE actions or failure to act delayed and stalled a determination on the FERPA

      notice of investigation for more than thirty (30) months in an attempt to deny Ms.

      McLaughlin’s right to enforce her right under Florida statute 1002.22.

   768.   The DOE purposely suppressed any favorable determination to facilitate FIU

      infringement of Ms. McLaughlin’s right to free speech.

   769.   The DOE purposely failed to make a timely determination of Ms. McLaughlin’s FERPA

      complaint to prevent or at least weaken Ms. McLaughlin’s legal right to enforce her rights to

      freedom of political retaliation and discrimination.

   770.   The DOE policy of favoring universities over conservative students aids and abets

      universities to widely infringe conservative students’ freedom of speech with impunity.

   771.   The DOE weaponized FERPA law to facilitate the university systems to infringe and

      suppress the plaintiff’s fundamental Constitutional rights to free speech.

   772.   Accordingly, the DOE actions or lack of action have violated the Plaintiff’s right to

      freedom of speech and expression of political viewpoint guaranteed by the First Amendment.

   773.   The United States and State of Florida has no legitimate or compelling interest to support

      the discrimination and infringement of speech through expulsion of a law student because of

      the student’s political beliefs.



                                                                                       Page 83 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 84 of 114



   774.   The common use of the classroom as the venue for leftist-political indoctrination has

      morphed the teacher-student relationship from educator, advisor, and friend to an adversarial,

      repressive, coercive and punitive relationship.

   775.   Accordingly, the Plaintiff has suffered and continues to suffer economic injury and

      irreparable harm.

   776.   The Plaintiff is entitled to an award of monetary damages and equitable relief.

                         SECOND CAUSE OF ACTION
       VIOLATION OF PLAINTIFF’S FOURTEENTH AMENDMENT AND FLORIDA
                  CONSTITUTIONAL RIGHT TO DUE PROCESS


   777.   Plaintiff repeats and re-alleges each of the facts and allegations contained in paragraph 1

      to 776 in this complaint.

   778.   The Fourteenth Amendment to the United States Constitution and the Florida

      Constitution guarantees the Plaintiff the right to due process to a property interest.

   779.   The Fourteenth Amendment to the United States Constitution and the Florida

      Constitution guarantees the Plaintiff the right to due process to a property interest in her good

      name and reputation.

   780.   The Fourteenth Amendment to the United States Constitution and the Florida

      Constitution guarantees the Plaintiff the right to due process to a liberty interest in free

      speech and political expression.

   781.   Ms. McLaughlin was a matriculated post-graduate law student in good standing.

   782.   Ms. McLaughlin’s law school education is a property interest according to Florida law.

   783.   Ms. McLaughlin has a property interest in her good name and reputation. See Horowitz,

      435 U.S. at 78.

   784.   Ms. McLaughlin has a liberty interest in her right to speech and political beliefs.

                                                                                         Page 84 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 85 of 114



   785.   The Fourteenth Amendment and the Florida Constitution prohibits state universities from

      exercising an academic expulsion process that provides no due process or a procedure that is

      arbitrary and capricious.

   786.   An academic dismissal from law school is a denial of Ms. McLaughlin’s liberty interest

      because such a stigma to her good name, reputation, and honor is severely impaired and

      rarely results in an expelled law student’s readmission to another law school.

   787.   Accordingly, despite Ms. McLaughlin’s readmission to another law school and repeat the

      1L year caused embarrassment and hardship.

   788.   FIU’s arbitrary actions have made Ms. McLaughlin less attractive for employment and

      less career opportunity.

   789.   Several provisions of FIU Law Regulations violated the Fourteenth Amendment and the

      Florida Constitution right to due process because the Regulations are a substantial departure

      from accepted norms. See Ewing, 474 U.S. at 225.

   790.   The FIU Law Regulations Section 1601 violates the Fourteenth Amendment and the

      Florida Constitution because the provision uses the compulsory term “shall exclude a student

      whose GPA falls below 2.00” prior to any notice or hearing.

   791.   FIU Law’s Regulations Section 1601 fails to provide due process because no process is

      provided prior to the actual taking of the Plaintiff’s property interest in her law school

      education.

   792.   In this case, Ms. McLaughlin had a GPA of 2.21 at the end of Fall Semester 2016 and

      was never placed in a remedial program.

   793.   Ms. McLaughlin never received any communication from FIU professors or

      administration that she may be in peril of expulsion.



                                                                                       Page 85 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 86 of 114



   794.   FIU Law did not provide notice to Ms. McLaughlin of the possibility of non-eligible

      students capriciously receiving the benefit of remediation.

   795.   FIU Law failure to provide proper notice that she was at risk of academic dismissal

      because their capricious action of admitting students above a 2.0 into the remedial program

      indicated to Ms. McLaughlin that she was a student that did not necessitate remediation or

      was at risk of expulsion.

   796.   FIU Law knew or should have known that Ms. McLaughlin was at risk of academic

      expulsion and was constitutionally obligated to provide proper notice of the potential takings

      of her legal career.

   797.   Alternatively, FIU Law knew that Ms. McLaughlin was at risk of expulsion without

      notice and deliberately cut off student admissions at Ms. McLaughlin’s GPA to prevent her

      from benefitting from the program.

   798.   FIU Law knew that their actions placed Ms. McLaughlin at higher risk of expulsion and

      deliberately failed to give notice to Ms. McLaughlin of a risk of expulsion before the actual

      expulsion.

   799.   The plain language of FIU Law’s Regulations Section 1601 does not reasonably provide

      a student in the Plaintiff’s circumstances fair warning that an expulsion is imminent and final

      prior to any notice or hearing to the extent that FIU Law jerry-rigged the determination of

      remediation.

   800.   Additionally, FIU Law’s Regulations relies on the word “earn” a cumulative GPA in

      Section 1601 and 1602.

   801.   Ms. McLaughlin contests and disputes that her GPA is earned accurately.




                                                                                       Page 86 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 87 of 114



   802.   Ms. McLaughlin claims that she did not properly receive credit for all of her assignments;

      that her grades were miscalculated; that at least one professor used non-academic standards

      for grading and that at least one professor fraudulently tampered with her grades.

   803.   Ms. McLaughlin alleges that FIU Law’s dismissal was based on bad faith, ill will, or the

      impermissible ulterior motive of discriminating based on political opinion.

   804.   Ms. McLaughlin’s due process rights were violated because FIU Law professors did not

      actually exercise responsible professional judgment but instead relied on biased political

      recrimination.

   805.   Ms. McLaughlin states that her GPA of 1.98 was not “earned” and that her “earned” GPA

      is higher than 2.00.

   806.   FIU Law fails to give law students any procedure to challenge grade inaccuracies

      especially when expulsion is at stake.

   807.   FIU Law creates a non-rebuttable presumption that FIU administration and professors

      have infallibly recorded each grade accurately.

   808.   FIU Law shifts the burden of proof for readmission to the student.

   809.   FIU Law mandates a “strong presumption against readmission” of a student appellant.

      See Exhibit #6- Paragraph #1602.

   810.   FIU Law places a compulsory standard of proof on the student appellant to prove by

      “clearly convincing” evidence that the student should be readmitted.          See Exhibit 6-

      Paragraph #1602.

   811.   FIU Law requires that a student appellant provide evidence of “the most compelling and

      extraordinary circumstances” of personal problems or other factors.




                                                                                       Page 87 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 88 of 114



   812.   FIU Law denies students’ any access to evidence of grades or any other educational

      records.

   813.   FIU Law denied Ms. McLaughlin the assistance of the counsel of her choice.

   814.   FIU Law allowed less than one week to submit a petition for readmission.

   815.   FIU Law infringed Ms. McLaughlin’s procedural due process right because she was not

      giving a reasonable opportunity to respond under the above circumstances.

   816.   FIU Law fails to cite or rely on any case law, statute or rule that permits the standard of

      proof after expulsion to be raised to “clearly convincing.”

   817.   FIU Law fails to cite or rely on any case law, statute or rule that permits a “strong

      presumption” against a student appellant.

   818.   FIU Law fails to cite or rely on any case law, statute or rule that permits FIU to base their

      decision on “compelling and extraordinary circumstances” of the student’s personal life and

      problems.

   819.   FIU Law’s academic dismissal was not reached with fairness and impartiality.

   820.   FIU Law’s Academic Standards Committee decides readmission without making any

      determination about the accuracy of educational records.

   821.   FIU Law’s “Academic Standards” Committee does not review academic performance.

   822.   FIU Law’s “Academic Standards” Committee decides readmission based on non-

      academic standards such as personal issues.

   823.   FIU has admitted that it failed to review all her grades for inaccuracies.

   824.   FIU Law’s post-dismissal hearing is final and not intended to provide an opportunity to

      discover facts and make an accurate determination.




                                                                                        Page 88 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 89 of 114



   825.   FIU Law arbitrarily expelled Ms. McLaughlin without verifying that all of her grades

      were properly awarded, calculated, and recorded.

   826.   Ms. McLaughlin alleges that FIU Law did not know at the time of her expulsion whether

      Ms. McLaughlin “earned” the alleged GPA.

   827.   Therefore, FIU Law’s Regulations Section 1601 through 1606 was unlawful and

      unconstitutional as applied to the plaintiff.

   828.   The FIU Law’s Regulations dismissal and petition for readmission process violates all

      standards of due process.

   829.   The Ewing Court grants excessively broad discretion to universities which FIU has

      weaponized to claim that they have unquestionable discretion to academically expel students.

      See Ewing, 474 U.S. at 225 n. 11 (Universities have wide range of discretion in grades and

      academic performance).

   830.   Since the Ewing decision, leftist professors and universities have increasingly used the

      holding to abuse their power and unfettered academic discretion as a weapon to retaliate and

      discriminate against conservative students.

   831.   FIU Law failed to use careful and deliberate consideration of the accuracy of Ms.

      McLaughlin’s grades.

   832.   FIU Law’s Regulations fails to provide any process for a student to request or review

      educational records.

   833.   FIU Law’s Regulations fails to provide their law students any process to challenge or

      review grades for possible educational records inaccuracies or misleading information.

   834.   FIU Law’s Regulations fails to provide any process which ensures that all assignments,

      exams, and grades were properly scored and calculated.



                                                                                     Page 89 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 90 of 114



   835.   In total, FIU Law’s academic expulsion process poses a high risk of an erroneous

      deprivation of fundamental, substantive, and procedural due process rights.

   836.   FIU Law fails to provide for any safeguards against mistakes, inadvertence, negligence or

      malfeasance by FIU administrators or professors.

   837.   FIU Law implements an expulsion process that is arbitrary and overzealously dismisses

      law students without regard for fairness.

   838.   The lack of clear criteria or fair standards in FIU Law’s Regulations renders these

      regulations and associated practices, unconstitutionally vague and in violation of Ms.

      McLaughlin’s right to due process of law under the Fourteenth Amendment.

   839.   Ms. McLaughlin urges the Court to go further than Horowitz and Ewing and provide

      procedural safeguards that prevent educational institutions from committing the violations of

      rights pervasive in this complaint.

   840.   Defendants showed callous disregard for the severe deprivation of property and liberty

      rights.

   841.   Defendants owed a constitutional duty to meaningful hedge against erroneous actions

   842.   Ms. McLaughlin’s dismissal which suggested that published and suggested Ms.

      McLaughlin lacked the intellectual capacity to complete an accredited law school curriculum

      requires greater procedural protections.

   843.   Ms. McLaughlin urges that the Court find that the value of procedural protections in law

      student academic dismissals far outweigh the minor restrictions on academic discretion.

   844.   Because of FIU’s actions, Plaintiff has suffered and continues to suffer irreparable harm.

   845.   Plaintiff is entitled to an award of nominal and compensatory damages and equitable

      relief.



                                                                                       Page 90 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 91 of 114



                             THIRD CAUSE OF ACTION
          VIOLATION OF PLAINTIFF’S FOURTEENTH AMENDMENT AND FLORIDA
             CONSTITUTIONAL RIGHT TO EQUAL PROTECTION OF THE LAW

   846.   Plaintiff repeats and re-alleges each of the facts and allegations contained in paragraph 1

      to 844 in this complaint.

   847.   The Fourteenth Amendment to the United States Constitution and the Florida

      Constitution guarantees the Plaintiff equal protection of the laws, which prohibits Florida

      from treating the student Plaintiff differently than similarly situated students based on

      political beliefs.

   848.   The government may not treat someone disparately as compared to similarly situated

      persons when such disparate treatment is based on the students’ political views and burdens a

      fundamental right to freedom of political expression.

   849.   Plaintiff alleges that FIU Law misappropriated her status as a law student (through an

      expulsion) because law professors and administration loathed Ms. McLaughlin’s

      conservative political viewpoint.

   850.   Plaintiff alleges that FIU Law favored similarly situated students with whom the

      professors and administration agreed with their political views.

   851.   FIU permitted an unconstitutional violation of equal protection by targeting Ms.

      McLaughlin for her political beliefs.

   852.   FIU failed to review her grades for inaccuracies and/or miscalculations because FIU

      intended to discriminate against Ms. McLaughlin for her conservative political beliefs.

   853.   FIU violated Ms. McLaughlin’s right to equal protection under color of law because FIU

      Law Regulations codifies a jerry-rigged scheme which denied meaningful notice of




                                                                                       Page 91 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 92 of 114



      impending dismissal as compared to other similarly situated 1L students who were placed on

      probation and given counseling.

   854.   FIU denied Ms. McLaughlin a uniform application of academic standards and arbitrarily

      expelled Ms. McLaughlin without using general accepted principles of fair play in her

      dismissal.

   855.   FBG failed to make a proper investigation of Ms. McLaughlin’s complaint of

      discrimination and retaliation because the Board of Governors protected FIU’s culpability in

      infringing Ms. McLaughlin’s fundamental rights.

   856.   FBG violated Ms. McLaughlin’s right to equal protection because they also intended to

      discriminate against Ms. McLaughlin’s conservative political belief.

   857.   The DOE failed to make a determination on FIU’s notice of investigation because the

      DOE intended to support FIU’s unconstitutional infringement of freedom of speech, failure

      to provide procedural due process and equal protection of the law because the deep state

      DOE shares the anti-Trump, anti-conservative animus towards Ms. McLaughlin.

   858.   Defendants’ lack a compelling state interest for such disparate treatment.

   859.   Defendants’ policies and practices as applied are not narrowly tailored because

      discriminating against Ms. McLaughlin for her political views does not implicate any

      compelling or even legitimate government interest.

   860.   Because of Defendants’ actions Plaintiff has suffered and continues to suffer economic

      injury and irreparable harm.

   861.   Plaintiff is entitled to an award of nominal and compensatory damages and equitable

      relief.

                                     FOURTH CAUSE OF ACTION



                                                                                       Page 92 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 93 of 114



          U. S. DEPARTMENT OF EDUCATION’S BREACH OF LEGAL OBLIGATION TO
                    PROPERLY ENFORCE A STUDENT FERPA COMPLAINT

   862.    Plaintiff repeats and re-alleges each of the facts and allegations contained in paragraph 1

      to 860 in this complaint.

   863.    DOE has a legal obligation to properly process Ms. McLaughlin’s FERPA complaint.

   864.    DOE breached that obligation by mishandling Ms. McLaughlin from the outset.

   865.    DOE has a statutory legal obligation to timely respond to Ms. McLaughlin, a student

      complainant, pursuant to 20 U.S.C. 1232 (g).

   866.    DOE has breached its legal obligation by failing to make a determination on Ms.

      McLaughlin’s complaint for more than thirty (30) months since the complaint was filed.

   867.    FERPA fails to state an exact time reference for responding to complaints.

   868.    Although the statute doesn’t state an exact time reference for responding to complaints,

      failing to respond after twenty-four (24) months is unreasonable. See Exhibit #51.

   869.    DOE has a statutory duty to complete a letter of findings determination after issuing a

      notice of investigation.

   870.    DOE has failed to complete a letter of findings for more than twenty-three (23) months.

   871.    DOE stated that the investigation was complete in January 2019 and that a complete

      determination would be forthcoming within a few weeks.

   872.    DOE’s failure to complete a findings letter by the time of this filing is a breach of legal

      obligation pursuant to the legislative intent.

   873.    Ms. McLaughlin asserts that the DOE institutionally suppresses any educational

      institutions’ unfavorable findings in breach of FERPA’s legislative intent.

   874.    Ms. McLaughlin’s complaint was for the expressed purpose of enforcing her right to

      place an explanatory statement on her educational records.

                                                                                          Page 93 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 94 of 114



   875.   As a law school graduate, FIU’s academic expulsion had to be disclosed to internships,

      clerkships and the Florida Bar applications.

   876.   Ms. McLaughlin may be, also, likely required to disclose FIU’s unlawful expulsion on all

      future employment applications.

   877.   FIU’s academic expulsion is a very derogatory characterization of Ms. McLaughlin’s

      academic performance and heightens the level of scrutiny as to its accuracy.

   878.   The IG report states that a failing to make a determination is harmful to the student.

   879.   DOE’s breach of fulfilling its legal obligations delayed and precluded Ms. McLaughlin

      placing an explanatory statement on her educational records.

   880.   The DOE failure to make a determination is the proximate cause of Plaintiff being unable

      to place an explanatory statement.

   881.   The DOE’s failure to timely complete a finding letter continues to implicitly sanction

      FIU’s violation of FERPA and permits FIU’s continued harm with impunity.

   882.   The DOE’s breach of legal obligation to enforce Ms. McLaughlin’s vested FERPA rights

      has caused irreparable harm to Ms. Ms. McLaughlin.

   883.   Plaintiff has suffered and continues to suffer economic injury and irreparable harm.

   884.   Plaintiff is entitled to an award of monetary damages and equitable relief.

                             FIFTH CAUSE OF ACTION
              VIOLATION OF PLAINTIFF’S RIGHTS PURSUANT TO FLORIDA’S
            STUDENT AND PARENTAL RIGHTS AND EDUCATIONAL CHOICES ACT

   885.   Florida has incorporated all student rights pursuant to Family Educational Rights and

      Privacy Act (FERPA), 20 U.S.C. s. 1232g. Fla. Stat. 1002.22(2).

   886.   Plaintiff has a right to bring an action to enforce her rights by injunction. Fla. Stat.

      1002.22(4).



                                                                                        Page 94 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 95 of 114



   887.   The State of Florida through FIU and the FBG failed to comply with FERPA.

   888.   FIU and the FBG failed to give Ms. McLaughlin proper notice of her rights with respect

      to FERPA pursuant to Fla. Stat. 1002.22(2)(e).

   889.   FIU and the FBG failed to give Ms. McLaughlin access to her educational records

      pursuant to Fla. Stat. 1002.22(2)(a).

   890.   FIU and the FBG denied Ms. McLaughlin’s right to challenge her education records as

      inaccurate or misleading in violation of Fla. Stat. 1002.22(2)(c).

   891.   FIU and the FBG denied Ms. McLaughlin’s right to a FERPA hearing pursuant to 20

      U.S.C. s. 1232g and Fla. Stat. Fla. Stat. 1002.22(2).

   892.   FIU and the FBG denied Ms. McLaughlin the right to place a statement on her

      educational records pursuant to FL. Stat. 1002.22(2)(c).

   893.   As a result of FIU’s and the FBG’s violation of FL. Stat. 1002.22, Ms. McLaughlin has a

      permanent stain on her educational record and resume that is inaccurate and misleading.

   894.   Ms. McLaughlin has had to disclose the academic dismissal to all job opportunities,

      internships and Florida Bar application.

   895.   Because of Defendants’ actions Plaintiff has suffered and continues to suffer injury and

      irreparable harm.

   896.   Plaintiff is entitled to an equitable relief. Plaintiff respectfully requests the Court to

      compel the Defendants to provide access to all her educational records and conduct a FERPA

      hearing and enforce Ms. McLaughlin’s right to place an explanatory statement on her

      educational records.

                              SIXTH CAUSE OF ACTION
     FIU’S DENIAL OF PLAINTIFF ASSISTANCE OF COUNSEL VIOLATES FEDERAL LAW




                                                                                      Page 95 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 96 of 114



   897.   Plaintiff repeats and re-alleges each of the facts and allegations contained in paragraph 1

      to 895 in this complaint.

   898.   FIU denied Plaintiff’s right to counsel pursuant to 34 CFR 99.22(d).

   899.   FIU was aware of Ms. McLaughlin’s Notice of Representation, Notice of Pending

      Litigation and her allegations of fraud and violations of due process.

   900.   FIU was aware that Ms. McLaughlin alleged that her educational records were inaccurate

      and misleading pursuant to FERPA.

   901.   FIU chose to ignore Ms. McLaughlin’s representation and denied Ms. McLaughlin’s

      attorney presence during meetings with FIU’s agents.

   902.   Plaintiff alleges that FIU intended to disadvantage Ms. McLaughlin’s legal rights to

      unethically obtain discovery.

   903.   Plaintiff alleges that FIU intended to prejudice Ms. McLaughlin during the pre-trial phase

      by placing Ms. McLaughlin in an adversarial position against Ms. Rosenthal, an experienced

      attorney litigator, FERPA expert (former DOE employee), and member of The Florida Bar.

   904.   Plaintiff alleges that FIU’s denial of counsel was intended to cover-up bad faith, ill will,

      and impermissible and unconstitutional academic expulsion.

   905.   FIU purposely has usurped the holdings of Ewing and Horowitz to abridge Ms.

      McLaughlin’s right to due process and the assistance of counsel.

   906.   FIU stated “It is well settled that students do not have the right to counsel in academic

      matters.” And cited the above two Supreme Court decisions. See Ewing, 474 U.S. at 214;

      See Horowitz, 435 U.S. at 78.

   907.   FIU misrepresents the Court’s holding of Ewing because academic dismissals require

      “the ordinary, well recognized principles of fair play.” Ewing, 474 U.S. at 135 n. 4.



                                                                                       Page 96 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 97 of 114



   908.   FIU ignored the holding in Bishop in that Ms. McLaughlin’s academic dismissal and

      letter of academic standing portrays her as intellectually incapable of achieving a juris

      doctorate requires greater procedural protections. Bishop v. Wood, 426 U.S. 341 (1976).

   909.   FIU’s denial of the assistance of counsel has caused Plaintiff to suffer an unlawful

      academic expulsion and Plaintiff continues to suffer economic injury and irreparable harm.

   910.   Plaintiff is entitled to an award of monetary damages and equitable relief.

                                     SEVENTH CAUSE OF ACTION
                                              FRAUD

   911.   Plaintiff repeats and re-alleges each of the facts and allegations contained in paragraph 1

      to 909 in this complaint.

   912.   The elements of common law fraud in Florida are: a false statement concerning a

      material fact; knowledge by the person making the statement that the representation is false;

      the intent by the person making the statement that the representation will induce another to

      act on it; and reliance on the representation to the injury of the other party. See e.g., Tucker

      v. Mariani, 655 So.2d 221, 225 (Fla. 1 DCA at 1995); Lance v. Wade, 457 So.2d 1008, 1011

      (Fla.1984).

   913.   FIU Law acted knowingly or in reckless disregard or in deliberate ignorance in making,

      using or causing to be made false records or statements concerning Ms. McLaughlin’s

      attendance, class participation, assignments, exams, and grades.

   914.   The FIU Law acted knowingly or in reckless disregard or in deliberate ignorance of the

      truth in causing Ms. McLaughlin’s academic dismissal in violation of Fla. Stat. 68.082(2)(b).

   915.   Defendants acted knowingly or in reckless disregard or in deliberate ignorance of the

      truth in affirming, maintaining and perpetuating Ms. McLaughlin’s academic dismissal.




                                                                                        Page 97 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 98 of 114



   916.   Plaintiff is entitled to an award of nominal and compensatory damages and equitable

      relief.

   917.   Pursuant to the common law of fraud in Florida, the Plaintiff is entitled to a remedy for

      the State’s damages as well as any other relief the Court deems appropriate, to include, but

      not exclusive of punitive damages, prejudgment interest and costs.

                                    EIGHTH CAUSE OF ACTION
                                       CIVIL CONSPIRACY


   918.   Plaintiff repeats and re-alleges each of the facts and allegations contained in paragraph 1

      to 916 in this complaint.

   919.   FIU professors conspired with one another, as well as other individuals and entities, to

      perpetrate an unlawful act upon Ms. McLaughlin or to perpetrate a lawful act by unlawful

      means, to wit: Defendants conspired to devise a fraudulent and unconstitutional grading

      scheme to cause Ms. McLaughlin an academic expulsion.

   920.   The objective of the conspiracy was to deprive Ms. McLaughlin of her property right in a

      graduate law school education and her liberty right to an untarnished reputation.

   921.   The objective was also discrimination to politically engineer FIU’s graduating law school

      class towards a more liberal political ideology.

   922.   The objective was also to discriminate to prevent a conservative, Republican, Trump-

      supporting law student from graduating and providing political support to future election

      cycles as a FIU alumnus lawyer.

   923.   FIU, as conspiracy participants, had actual or constructive knowledge of the unlawful act

      to expel Ms. McLaughlin for non-academic reasons and were playing a vital role in the

      maintenance and success of the unlawful expulsion.



                                                                                        Page 98 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 99 of 114



   924.   FIU, the governing university through its agents, conspired with FIU Law to conceal

      material educational records from Ms. McLaughlin to maintain an unlawful expulsion.

   925.   FIU, the governing university through its agents, conspired with the FIU Law to frustrate

      enforcement of FERPA and to infringe the Plaintiff’s vested right to a neutral FERPA

      hearing and placing an explanatory statement on her educational records.

   926.   Florida Board of Governors (FBG), as conspiracy participants, had actual or constructive

      knowledge of the unlawful act to expel Ms. McLaughlin for non-academic reasons and

      played a vital role in the maintenance and success of the unlawful expulsion.

   927.   FBG, as conspiracy participants with FIU, conspired with FIU to conceal material facts

      from Ms. McLaughlin and to obstruct a proper investigation to maintain an unlawful

      expulsion.

   928.   FBG, as conspiracy participants, conspired with FIU to prevent enforcement of FERPA

      to infringe the Plaintiff’s vested right to a neutral FERPA hearing and placing an explanatory

      statement on her educational records.

   929.   FBG and FIU conspired to prevent any findings of FERPA violations or tortious acts

      which may cause a loss of reputation and/or liability.

   930.   The U.S. Department of Education (DOE), as conspiracy participants, obtained actual or

      constructive knowledge of the unlawful act to expel Ms. McLaughlin for non-academic

      reasons and played a vital role in the maintenance and success of the unlawful expulsion.

   931.   The DOE, as conspiracy participants with FIU, conspired with FIU to block a letter of

      determination on the Notice of Investigation.




                                                                                      Page 99 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 100 of 114



    932.   The DOE, as conspiracy participants, conspired with FIU to infringe Ms. McLaughlin’s

       vested right pursuant to a FERPA hearing and placing an explanatory statement on her

       educational records.

    933.   The DOE, as conspiracy participants, conspired with FIU to cover-up the university’s

       malfeasance and unlawful conduct.

    934.   As a direct and proximate result of Defendants’ participation in, and furtherance of, the

       conspiracy; Plaintiff has suffered damages.

    935.   Plaintiff is entitled to an award of nominal and compensatory damages and equitable

       relief.

                                        NINTH CAUSE OF ACTION
                                      BREACH OF FIDUCIARY DUTY

    936.   Plaintiff repeats and re-alleges each of the facts and allegations contained in paragraph 1

       to 934 in this complaint.

    937.   FIU Law and FIU, the governing university, had a fiduciary duty toward Ms. McLaughlin

       to refrain from discrimination and retaliation based on political beliefs.

    938.   FIU Law and FIU, the governing university, had a fiduciary duty because she was a

       matriculated graduate student and is the beneficiary of Ms. McLaughlin’s paid tuition.

    939.   FIU Law and FIU, the governing university, had a fiduciary duty as the sole entity in

       control of Ms. McLaughlin’s student records to provide transparency and accountability

       concerning the calculation and recording of her grades.

    940.   FIU Law had a fiduciary duty to answer communications from the student.

    941.   FIU Law breached their fiduciary duty by ignoring Ms. McLaughlin’s emails, voicemails

       and in-person contact.




                                                                                        Page 100 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 101 of 114



    942.   FIU Law breached their fiduciary duty by allowing professors to freeze out Ms.

       McLaughlin by not answering her questions and ignoring her class participation.

    943.   FIU Law breached their fiduciary duty toward Ms. McLaughlin by permitting its faculty

       to record inaccurate and/or fraudulent grades.

    944.   FIU Law breached their fiduciary duty toward Ms. McLaughlin by creating unfair and

       unsanctioned obstacles for Ms. McLaughlin to be a successful student.

    945.   FIU Law breached their fiduciary duty by creating a hostile classroom environment.

    946.   FIU Law breached their fiduciary duty by infringing Ms. McLaughlin’s right to due

       process in her expulsion from law school.

    947.   FIU Law breached their fiduciary duty to maintain a fair and equitable process of

       academic expulsion as to spring semester 1L students.

    948.   FIU Law breached their fiduciary duty by creating a hostile environment during her ASC

       meeting.

    949.   FIU Law and FIU, the governing university, breached their fiduciary duty by not

       allowing her right to counsel at the ASC hearing and during her FERPA dispute.

    950.   FIU Law and FIU, the governing university, breached their fiduciary duty by withholding

       Ms. McLaughlin’s educational records in violation of FERPA laws.

    951.   FIU, the governing university, breached their fiduciary duty toward Ms. McLaughlin

       through a respondeat superior relationship with FIU Law.

    952.   FIU, the governing university, breached their fiduciary duty because they were aware of

       Ms. McLaughlin’s grade disputes, grievances, and allegations and failed to take reasonable

       action to investigate and mitigate the plaintiff’s harm.




                                                                                    Page 101 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 102 of 114



    953.   The Florida Board of Governors (FBG) owes a fiduciary duty to Ms. McLaughlin as a

       student because it is the governing body of Florida’s state university systems.

    954.   The FBG owes a fiduciary duty to objectively investigate student complaints in good

       faith.

    955.   The FBG owes a fiduciary duty to take reasonable action to remediate a Florida

       University’s wrong doing.

    956.   The FBG breached its fiduciary duty by having predisposed determinations in favor of

       their Florida Universities against the student, Ms. McLaughlin.

    957.   The FBG breached its fiduciary duty because it placed biased investigators and arbiters in

       charge of investigating and assessing the complaint.

    958.   The US Department of Education (DOE) has a fiduciary duty toward student complainant

       pursuant to FERPA.

    959.   The DOE has a fiduciary duty to timely, objectively, and thoroughly investigate Ms.

       McLaughlin’s complaint.

    960.   The DOE has a fiduciary duty to take reasonable action upon discovering a university’s

       malfeasance and wrongdoing.

    961.   The DOE has breached their fiduciary duty by failing to investigate Ms. McLaughlin’s

       complaint neutrally with the goal of aiding FIU with the cover up of malfeasance.

    962.   The DOE has breached their fiduciary duty because they have intentionally delayed

       making a determination for more than thirty (30) months to prevent Ms. McLaughlin from

       filing a legal claim against FIU within the statute of limitations.

    963.   The DOE breached their fiduciary duty because after twenty-four (24) months of

       investigation they are aware of FIU’s malfeasance and have failed to neither make a



                                                                                         Page 102 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 103 of 114



       determination on Ms. McLaughlin’s claim nor take some remediating action for Ms.

       McLaughlin.

    964.   FIU Law and FIU, governing university, through a theory of respondeat superior and

       their own direct fiduciary relationship with Ms. McLaughlin was a proximate cause to Ms.

       McLaughlin’s damages.

    965.   The FBG proximately caused Ms. McLaughlin to suffer damages because they failed to

       require FIU to remediate their wrong doing in any way.

    966.   The DOE’s breach of fiduciary duty is the proximate cause of Ms. McLaughlin’s

       damages because they have aided FIU to cover-up their malfeasance.

    967.   The Defendants' conduct in acting secretly and for an unlawful purpose was a material

       breach of the fiduciary duties existing between the plaintiff and each Defendant which arose

       from the special relationship of trust and confidence existing between the student and an

       educational institution.

    968.    Ms. McLaughlin suffered damages of defamation, loss of income, loss of status as a

       summer legal intern, loss of a year’s tuition, a year’s work of lost income due to the delay in

       Ms. McLaughlin’s graduation, additional tuition, fees expenses and irreparable damage to her

       good name, reputation and career because of Defendants’ breach of fiduciary duty through

       overt actions and/or failure to act.

    969.   These material breaches include the breaches of the duties of loyalty, fidelity, honesty,

       candor, fair dealing and full disclosure are owed to Ms. McLaughlin by FIU, the State

       University system, the FBG, the DOE and all named Defendants.

    970.   Plaintiff is entitled to an award of nominal and compensatory damages and equitable

       relief.



                                                                                      Page 103 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 104 of 114



                                     TENTH CAUSE OF ACTION
                                          NEGLIGENCE


    971.   Plaintiff repeats and re-alleges each of the facts and allegations contained in paragraph 1

       to 969 in this complaint.

    972.   Plaintiff alleges that Defendants had a duty of care to the Plaintiff and that the

       Defendants breached that duty of care which is the actual and proximate cause of Plaintiff’s

       damages.

    973.   All Defendants have joint and severable liability.

    974.   Defendants have a duty to treat Ms. McLaughlin neutrally and fairly without inherent

       bias and rancor, or discrimination and retaliation.

    975.   FIU had a duty to maintain a non-hostile educational environment without demeaning

       and harassing students for their political beliefs.

    976.   FIU had a duty to properly supervise all employees to prevent the type of abuse of power

       exercised by FIU Law professors and staff.

    977.   FIU had a duty to grade Ms. McLaughlin using established academic standards.

    978.   FIU had a duty to maintain blind grading for all courses to prevent the exercise of bias

       and unjust grading in subjectively graded exams and assignments.

    979.   FIU had a duty to record grades accurately.

    980.   FIU had a duty to maintain standard record keeping.

    981.   FIU had a duty to apply its policies and regulations in an unbiased and neutral manner.

    982.   FIU had a duty to give Ms. McLaughlin adequate due process before vacating her 1L

       year credits and her status as a student in good standing.




                                                                                         Page 104 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 105 of 114



    983.   FIU had a duty to reasonably investigate any grade challenges and ensure that there were

       no clerical, technical, recording or intentional errors.

    984.   FIU had a duty to review whether Professor Brown and other professors correctly applied

       the rubric when grading Ms. McLaughlin’s assignments and exams because incorrect rubric

       points and totals is a computational error.

    985.   FIU had a duty to review all of Ms. McLaughlin’s grades for any negligent or intentional

       inaccuracies, miscalculations, or intentional fraudulent recording.

    986.   FIU breached the duty of care to properly supervise and monitor law professors’ conduct

       and actions.

    987.   FIU breached the duty of care to maintain and keep accurate educational records.

    988.   FIU breached the duty of care to properly record exam scores.

    989.   FIU breached the duty of care by allowing the use non-academic standards for grading.

    990.   FIU breached the duty of care by miscalculating final grades.

    991.   FIU breached the duty of care by failing to review all of Ms. McLaughlin’s grades for

       inaccuracies and computational errors.

    992.   FIU breached the duty of transparency by failing to disclose the manner of grade

       calculations for the purpose of covering up tortious acts.

    993.   FIU breached their duty of care by failing to treat Ms. McLaughlin with fairness in spite

       of her political beliefs.

    994.   FIU breached their duty of care by permitting a hostile educational environment that

       demeaned and threatened Ms. McLaughlin because of her political beliefs.




                                                                                     Page 105 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 106 of 114



    995.   FIU breached their duty of care to properly supervise the law professors who abused their

       power by improperly “unblinding” exams; use of non-academic standards; tampering with

       grade recording to jerry-rig the law school rankings based on impermissible criteria.

    996.   FIU breached their duty of care to accurately record the Plaintiff’s grade and to maintain

       complete and accurate records.

    997.   FIU breached their duty of care to implement an academic dismissal process which

       protects Ms. McLaughlin’s right to procedural due process.

    998.   FIU breached their duty of care to follow their own stated policies and regulations.

    999.   FIU breached their duty of care by not properly implementing FERPA.

    1000. FBG had a duty to ensure Ms. McLaughlin’s rights as a student are protected.

    1001. FBG had a duty to objectively and reasonably review Ms. McLaughlin’s complaint.

    1002. FBG had a duty to properly, thoroughly and fairly investigate Ms. McLaughlin’s

       complaint against FIU.

    1003. FBG had a duty to remove or recuse any and all staff from making any determination

       when a conflict of interest or a bias existed, in particular Iris Elijah.

    1004. FBG had a duty to properly and effectively communicate with Ms. McLaughlin, the

       student complainant.

    1005. FBG had a duty to take reasonable action upon determining whether FIU committed any

       unlawful act.

    1006. FBG had a duty to protect Ms. McLaughlin from any harm caused by FIU.

    1007. FBG is liable for FIU’s negligent acts through a theory of respondeat superior.

    1008. FBG breached the duty of care by failing to protect the student from unlawful acts

       committed by the Florida university system.



                                                                                       Page 106 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 107 of 114



    1009. FBG breached their duty to objectively and reasonably review Ms. McLaughlin’s

       complaint.

    1010. FBG breached their duty of care because it failed to investigate or review the FERPA

       complaint by a competent and qualified person specifically Inspector General.

    1011. FBG breached the duty of care because the FBG permitted an unqualified person to make

       a determination as a matter of law.

    1012. FBG breached the duty of care because the FBG failed to make a determination of fact

       because the FBG made a determination without FIU’s response.

    1013. Based on the identical complaint, the DOE found that Ms. McLaughlin’s FERPA

       complaint did have merit and issued a Notice of Investigation.

    1014. The DOE is under no obligation to investigate complaints that are meritless on their face.

    1015. FBG’s determination letter is in direct opposition to the DOE’s Notice of Investigation as

       to the merits of Ms. McLaughlin’s complaint of FIU’s FERPA violations.

    1016. FBG breached the duty of care by failing to give Ms. McLaughlin’s complaint of FIU’s

       FERPA violations the proper merit and consideration.

    1017. FBG breached their duty to reasonably investigate and determine whether FIU committed

       unlawful acts because FBG had willful blindness to any FIU wrongdoing.

    1018. FBG breached their duty to carefully and deliberately consider all the legal merits of Ms.

       McLaughlin’s complaint.

    1019. FBG breached the duty of care by failing to take remediating actions to protect Ms.

       McLaughlin from FIU’s wrongful acts.

    1020. The DOE has breached its duty of care by failing to timely investigate Ms. McLaughlin’s

       complaint because they negligently mishandled the complaint.



                                                                                       Page 107 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 108 of 114



    1021. The DOE has admitted to making a clerical error in failing to assign a case number upon

       receipt.

    1022. The DOE has admitted to making a clerical error in failing to properly forward the

       Plaintiff’s complaint to the FPCO.

    1023. These admitted clerical mistakes are negligence per se.

    1024. These admitted mistakes delayed a determination for at least five (5) months.

    1025. The DOE has not taken any reasonable measures to mitigate the Department’s delay in

       processing Ms. McLaughlin’s complaint.

    1026. The DOE breached their duty of care to reasonably and timely make a determination on

       the notice of investigation complaint because the DOE negligently mishandled the notice of

       investigation.

    1027. The DOE breached their duty of care to enforce the Plaintiff’s vested rights pursuant to

       FERPA because they negligently failed to make a timely determination on FIU’s Notice of

       Investigation.

    1028. The DOE breached their duty of care to make a final findings letter because the DOE has

       mishandled Ms. McLaughlin with gross negligence and reckless disregard for Ms.

       McLaughlin’s statutory vested rights.

    1029. FIU’s negligent acts are the actual and proximate cause of Ms. McLaughlin’s academic

       expulsion and the resulting damages.

    1030. FBG’s negligent acts are the actual and proximate cause of Ms. McLaughlin’s continued

       academic expulsion, damage to her reputation and other resulting damages.

    1031. The DOE’s negligent acts are the actual and proximate cause of Ms. McLaughlin’s

       damages because they helped to prolong Ms. McLaughlin’s harm indefinitely.



                                                                                    Page 108 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 109 of 114



    1032. Plaintiff is entitled to an award of nominal and compensatory damages and equitable

       relief.

                                    ELEVENTH CAUSE OF ACTION
                                     DEFAMATION; FALSE LIGHT

    1033. Plaintiff repeats and re-alleges each of the facts and allegations contained in paragraph 1

       to 1031 in this complaint.

    1034. An accredited law school’s academic expulsion holds a student in the light of the

       American Bar Association standard in that academic expulsion is proper when a student is

       deemed as unlikely to successfully graduate from law school. American Bar Association

       Section 308, 501(c).

    1035. FIU academically expelled Ms. McLaughlin on June 2, 2017.

    1036. Ms. McLaughlin successfully graduated from a different accredited law school, two and

       one-half years later, on December 17, 2019.

    1037. FIU’s assessment that Ms. McLaughlin is unlikely to successfully graduate from law

       school was grossly misjudged, inaccurate, and false on its face.

    1038. FIU defamed Ms. McLaughlin by stating and publishing, on her permanent school record

       through her school transcript, as a non-rebuttable fact that Ms. McLaughlin was a failed law

       student and unlikely to graduate law school.

    1039. FIU defamed Ms. McLaughlin by stating and publishing, on a letter of student status, as a

       non-rebuttable fact that Ms. McLaughlin was a failed law student and unlikely to finish law

       school.

    1040. FIU defamed Ms. McLaughlin by representing Ms. McLaughlin in the “false light” that

       she does not have the capacity to successfully graduate law school.




                                                                                      Page 109 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 110 of 114



    1041. FIU communicated the defamatory statement as true in Ms. McLaughlin’s status letter

       and transcript.

    1042. FIU knew that Ms. McLaughlin disputed the accuracy of her grades and that her

       academic expulsion was in error.

    1043. FIU knew that she had reported malfeasance by liberal law professors wanting to

       discriminate and retaliate against Ms. McLaughlin, due to her conservative political beliefs,

       thereby making her expulsion unlawful.

    1044. FIU recklessly defamed Ms. McLaughlin because FIU failed to perform a proper and

       adequate review of Ms. McLaughlin’s educational records as to the accuracy of her final

       grades causing an academic expulsion.

    1045. FIU showed reckless disregard for the truth because FIU never reviewed all of the

       transcript grades for miscalculations and/or inaccuracies.

    1046. FIU cannot possibly know whether or not Ms. McLaughlin’s grades have any inaccurate

       recordkeeping or miscalculations due to their failure to review her grades.

    1047. FIU, at minimum, defamed Ms. McLaughlin when they did not properly and thoroughly

       investigate Ms. McLaughlin’s allegations of unlawful use of non-academic standards and

       grade tampering that led to her expulsion.

    1048. Ms. McLaughlin alleges that FIU’s publication of Ms. McLaughlin’s expulsion had

       malicious intent or at least had reckless disregard for the truth because FIU intended to block

       Ms. McLaughlin from ever graduating from any law school.

    1049. Ms. McLaughlin suffered damages of reputation and her good name impeding her from

       education and career options.




                                                                                      Page 110 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 111 of 114



    1050. Ms. McLaughlin suffered damages because the defamation forced her to forfeit her

       summer job at the State Attorney’s Office because the State Attorney’s Office requires a full-

       time student status.

    1051. Ms. McLaughlin suffered damages because the defamation precluded Ms. McLaughlin

       from obtaining admission as a 2L transfer student, and therefore forced Ms. McLaughlin to

       repeat her first year, and lose another year’s worth of tuition.

    1052. As a direct and proximate result of FIU’s defamation, Ms. McLaughlin has suffered

       damage and injury to her reputation, career, future earnings and diminished opportunities.

    1053. Plaintiff is entitled to an award of nominal and compensatory damages and equitable

       relief.

                                            PRAYER FOR RELIEF

       WHEREFORE, Ms. McLaughlin respectfully prays that this Court grant relief against the

       Defendants by:

           A. Injunctive relief granting the Plaintiff immediate access to her FIU Law student

                 educational records, to an impartial FERPA hearing and the right to place a statement

                 on her student record pursuant to Fla. Stat. 1002.22(4).

           B. A declaratory judgment that FIU violated the Plaintiff’s rights of access to her student

                 records, and to an impartial hearing pursuant to Fla. Stat. 1002.2(2)(a-e).

           C. A declaratory judgment that FIU Law Academic Policies and Regulations is

                 unconstitutional on its face and as applied and deprived Ms. McLaughlin of her

                 property right of a law school education and her liberty right to her reputation without

                 due process of law pursuant to the Fourteenth Amendment to the U. S. Constitution

                 and Florida Constitution Art. 1 Section 9.



                                                                                          Page 111 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 112 of 114



           D. Nominal and compensatory damages for infringing Ms. McLaughlin’s exercise of her

              right to freedom of political expression under the First Amendment to the U. S.

              Constitution and the Florida Constitution Art. I Section 4.

           E. Nominal and compensatory damages for Defendants’ defamation of Plaintiff’s

              reputation and damaging Ms. McLaughlin’s career and future earnings.

           F. Compensatory damages for mental anguish and suffering due to Defendants’

              unlawful acts.

           G. Actual damages loss of paid summer internship summer 2017.

           H. Actual damages for the additional expense of her law school education incurred

              because of the unlawful expulsion.

           I. Actual damages for Ms. McLaughlin’s student loans for 2016-2017, incurred and lost

              because of the unlawful expulsion.

           J. Actual damages for lost wages.

           K. Punitive damages for the Defendants’ tortious acts.

           L. Plaintiff’s reasonable attorney’s fees, costs and other fees and other disbursements in

              this case pursuant to 42 U.S.C. 1988.

           M. Plaintiff prays that all actual, compensatory, and punitive damages exceed Twenty

              Five Million Dollars ($25,000,000.00).

           N. Any and all other relief the Court deems just and proper.

    Respectfully Submitted




    DIANA MCLAUGHLIN, Esq.
                                                                                      Page 112 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 113 of 114



    Attorney for Christina Marie McLaughlin
    Florida Bar Number: 84479
    10661 Airport Pulling Road
    Suite 9
    Naples, FL 34109
    Phone: (239) 330-6332
    Email: drdiana@dianamclaughlin.com




                                                                    Page 113 of 114
Case 1:20-cv-22942-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 114 of 114



                                       VERIFICATION OF COMPLAINT

           I, Christina Marie McLaughlin, a citizen of the United States and a resident of the State

    of Florida, hereby declare under penalty of perjury pursuant to 28 U.S.C. Sec. 1746 that I have

    read the foregoing Verified Complaint and the factual allegations therein, and to the best of my

    knowledge the facts as alleged are true and correct.

           Executed the ____ day of ____________, 2020 at Naples, Florida.




    Christina M. McLaughlin




                                                                                     Page 114 of 114
